 

Exhibit 10.21

 

THREE RIVERS BANK AND TRUST COMPANY

 

PENSION TRUST

 

Amended and Restated as of January 1, 1997



--------------------------------------------------------------------------------

 

THREE RIVERS BANK AND TRUST COMPANY PENSION TRUST

 

STATEMENT OF PURPOSE

 

Three Rivers Bank and Trust Company established on December 9, 1974, the Three
Rivers Bank and Trust Company Pension Trust, to which it made contributions for
the purpose of providing benefits for its eligible employees and their
beneficiaries, in the manner and to the extent set forth in such plan, which
plan was fully restated in 1986, and then restated January 1, 1989 for the Tax
Reform Act of 1986, as amended, and subsequent legislation, and further amended
through July 1, 1993.

 

The Three Rivers Bank and Trust Company Pension Trust, hereinafter set forth,
and its related trust agreement constitutes an amendment and restatement in its
entirety to said Plan which is continued and generally effective as of January
1, 1997, except as provided herein, with respect to employees and participants
who have not yet retired, terminated employment or died as of such date. The
rights of anyone covered under the Plan before January 1, 1997, who retired,
terminated employment or died before that date, shall be determined in
accordance with the terms and provisions of the Plan in effect on the date of
such retirement, termination of employment or death, except as otherwise
specifically provided herein.

 

Unless otherwise provided herein, those provisions added or amended in the Plan
document are intended to comply with the provisions required by the Retirement
Protection Act of 1994, the Uniformed Services Employment and Reemployment
Rights Act of 1994, the Small Business Job Protection Act of 1996, the Taxpayer
Relief Act of 1997, the IRS Restructuring and Reform Act of 1998 and the
Community Renewal Tax Relief Act of 2000.



--------------------------------------------------------------------------------

 

THREE RIVERS BANK AND TRUST COMPANY

PENSION TRUST

 

TABLE OF CONTENTS

 

         

Page

--------------------------------------------------------------------------------

ARTICLE I

  

DEFINITIONS

    

1.01

  

Accrued Benefit

  

1

1.02

  

Actuarial Equivalent

  

2

1.03

  

Affiliated Employer

  

6

1.04

  

Annuity Starting Date

  

6

1.05

  

Average Monthly Compensation

  

6

1.06

  

Beneficiary

  

7

1.07

  

Board

  

7

1.08

  

Break in Service

  

7

1.09

  

Code

  

7

1.10

  

Committee

  

7

1.11

  

Compensation

  

7

1.12

  

Computation Period

  

9

1.13

  

Contingent Annuitant

  

9

1.14

  

Contributions

  

9

1.15

  

Covered Compensation

  

9

1.16

  

Credited Service

  

10

1.17

  

Delayed Retirement Date

  

10

1.18

  

Disability

  

10

1.19

  

Disability Retirement Date

  

10

1.20

  

Early Retirement Date

  

10

1.21

  

Effective Date

  

10

1.22

  

Eligible Employee

  

10

1.23

  

Employee

  

10

1.24

  

Employer

  

11

1.25

  

Entry Date

  

11

1.26

  

Fiduciary

  

11

1.27

  

Fund

  

12

1.28

  

Highly Compensated Employee

  

12

1.29

  

Hour of Service

  

15

1.30

  

Investment Manager

  

16

1.31

  

Insurer

  

17

1.32

  

Key Employee

  

17

1.33

  

Maternity Or Paternity Leave Of Absence

  

17

1.34

  

Month of Service

  

18

1.35

  

Non-Highly Compensated Employee

  

18

1.36

  

Non-Key Employees

  

18

1.37

  

Normal Form of Retirement Benefit

  

18

1.38

  

Normal Retirement Age

  

18

1.39

  

Normal Retirement Date

  

18

 



--------------------------------------------------------------------------------

 

THREE RIVERS BANK AND TRUST COMPANY

PENSION TRUST

 

TABLE OF CONTENTS

 

         

Page

--------------------------------------------------------------------------------

1.40

  

Participant

  

18

1.41

  

Plan

  

19

1.42

  

Plan Administrator

  

19

1.43

  

Plan Sponsor

  

19

1.44

  

Plan Year

  

19

1.45

  

Qualified Domestic Relations Order

  

19

1.46

  

Service

  

19

1.47

  

Spouse

  

19

1.48

  

Trust

  

19

1.49

  

Trust Agreement

  

20

1.50

  

Trustee

  

20

1.51

  

Year of Service

  

20

ARTICLE II

  

ELIGIBILITY

    

2.01

  

Conditions Of Eligibility

  

21

2.02

  

Eligible Employee

  

22

2.03

  

Determination Of Eligibility

  

22

2.04

  

Termination Of Eligibility

  

22

2.05

  

Determination Of Service And Break In Service For Eligibility

  

23

ARTICLE III

  

SERVICE, CREDITED SERVICE AND BREAKS IN SERVICE

    

3.01

  

Service For Eligibility

  

25

3.02

  

Determination Of Vesting Service

  

25

3.03

  

Credited Service For Determining The Amount Of Benefits

  

25

3.04

  

Pre-ERISA Service

  

26

3.05

  

Vesting Service and Credited Service Following A Break In Service

  

26

3.06

  

Return To Employment After Disability

  

27

3.07

  

Service In The Armed Forces

  

27

3.08

  

Continuation Of Service And Credited Service

  

27

ARTICLE IV

  

RETIREMENT CONDITIONS

    

4.01

  

Normal Retirement

  

28

4.02

  

Delayed Retirement

  

28

4.03

  

Early Retirement

  

28

 



--------------------------------------------------------------------------------

 

THREE RIVERS BANK AND TRUST COMPANY

PENSION TRUST

 

TABLE OF CONTENTS

 

         

Page

--------------------------------------------------------------------------------

4.04

  

Disability Retirement

  

29

4.05

  

Suspension Of Benefits

  

29

4.06

  

Commencement Of Benefits

  

30

ARTICLE V

  

RETIREMENT BENEFITS

    

5.01

  

Normal Retirement Benefit

  

31

5.02

  

Delayed Retirement Benefit

  

32

5.03

  

Early Retirement Benefit

  

33

5.04

  

Maximum Retirement Benefit

  

33

5.05

  

Required Benefit Commencement

  

46

5.06

  

Code Section 415 Adjustments: Form and Time for GATT

  

46

ARTICLE V

  

JOINT AND SURVIVOR AND PRERETIREMENT DEATH BENEFITS

    

6.01

  

Automatic Joint And Survivor Annuity

  

48

6.02

  

Qualified Preretirement Survivor Annuity

  

48

6.03

  

Qualified Election

  

50

6.04

  

Notice Requirements

  

53

6.05

  

Transitional Rules

  

55

6.06

  

Special Death Benefits

  

58

ARTICLE VII

  

OPTIONAL METHODS OF RETIREMENT PAYMENTS AND REGULATIONS GOVERNING PAYMENT OF
BENEFITS

    

7.01

  

Optional Elections

  

62

7.02

  

Limitation On Optional Elections

  

63

ARTICLE VIII

  

REQUIRED COMMENCEMENT OF BENEFITS

    

8.01

  

General Rules

  

65

8.02

  

Required Beginning Date

  

65

8.03

  

Distribution Periods

  

65

8.04

  

Determination Of Amount To Be Distributed Each Year

  

66

8.05

  

Death Distribution Provisions

  

68

8.06

  

Definitions

  

70

8.07

  

Transitional Rule

  

72

8.08

  

Required Distributions after December 31, 1989

  

74

 



--------------------------------------------------------------------------------

 

THREE RIVERS BANK AND TRUST COMPANY

PENSION TRUST

 

TABLE OF CONTENTS

 

         

Page

--------------------------------------------------------------------------------

ARTICLE IX

  

BENEFITS ON TERMINATION OF EMPLOYMENT AND RETIREMENT UPON DISABILITY

    

9.01

  

Termination Generally

  

76

9.02

  

Conditions For Vested Retirement Benefits

  

76

9.03

  

Form And Amount Of Vested Retirement Benefit

  

76

9.04

  

Single Sum Payment Of Value Of Vested Retirement Benefits

  

77

9.05

  

Participant And Spousal Consent For Immediately Distributable Benefits

  

78

9.06

  

Disability Termination

  

79

ARTICLE X

  

FUNDING

    

10.01

  

Contributions By Participants

  

82

10.02

  

Contributions By Employer

  

82

10.03

  

Fund

  

82

ARTICLE XI

  

ADMINISTRATION

    

11.01

  

Assignment Of Administrative Authority

  

84

11.02

  

Organization And Operation Of Committee

  

84

11.03

  

Powers And Duties

  

85

11.04

  

Records And Reports Of Committee

  

85

11.05

  

Payment Of Expenses

  

85

11.06

  

Determination Of Benefits

  

86

11.07

  

Additional Committee Duties

  

86

11.08

  

Reliance On Reports

  

86

11.09

  

Liability And Indemnification

  

87

11.10

  

Limitation Of Powers Of Committee

  

87

11.11

  

Claim Procedure For Benefits

  

88

ARTICLE XII

  

AMENDMENT AND TERMINATION OF THE PLAN

    

12.01

  

Amendment Of Plan

  

90

12.02

  

Termination Of Plan

  

91



--------------------------------------------------------------------------------

 

THREE RIVERS BANK AND TRUST COMPANY

PENSION TRUST

 

TABLE OF CONTENTS

 

         

Page

--------------------------------------------------------------------------------

ARTICLE XIII

  

THE TRUSTEE

    

13.01

  

Appointment

  

101

13.02

  

Resignation

  

101

13.03

  

Decisions

  

101

13.04

  

Participation

  

101

13.05

  

Records

  

101

13.06

  

Responsibilities

  

102

13.07

  

Settlement Of Disputes

  

102

13.08

  

Authority And Powers

  

102

ARTICLE XIV

  

PARTICIPATING COMPANIES

    

14.01

  

Adoption By Other Entities

  

107

14.02

  

Actuarial Valuation

  

107

14.03

  

Right To Withdraw (Plan Spinoff)

  

107

ARTICLE XV

  

MISCELLANEOUS

    

15.01

  

Headings And Subheadings

  

108

15.02

  

Gender And Number

  

108

15.03

  

Participants’ Rights: Acquittance

  

108

15.04

  

Receipt Or Release

  

108

15.05

  

Spendthrift Clause

  

109

15.06

  

Payments To Legally Incompetent

  

109

15.07

  

Delegation Of Authority By The Board

  

109

15.08

  

Distribution Of Benefits Under Plan

  

110

15.09

  

Divestment Of Benefits

  

110

15.10

  

Construction Of Plan

  

110

15.11

  

Execution Of Plan

  

110

15.12

  

Deductibility Of Contributions

  

110

15.13

  

Lost Beneficiary or Participant

  

111

15.14

  

Duplication Of Benefits

  

111

15.15

  

Merger Or Consolidation

  

112

15.16

  

Return of Contributions As A Result Of Mistake Of Fact

  

112

15.17

  

Direct Rollover Of Eligible Rollover Distributions

  

112

15.18

  

Qualified Domestic Relations Order

  

114

15.19

  

Erroneous Payments

  

119

15.20

  

Plan Provisions Controlling

  

119

15.21

  

Expenses of Administration

  

119

 

 

7



--------------------------------------------------------------------------------

 

THREE RIVERS BANK AND TRUST COMPANY

PENSION TRUST

 

TABLE OF CONTENTS

 

         

Page

--------------------------------------------------------------------------------

ARTICLE XVI

  

TOP-HEAVY PROVISIONS

    

16.01

  

General Provisions

  

121

16.02

  

Minimum Vesting

  

121

16.03

  

Minimum Benefits

  

121

16.04

  

Limits On Compensation

  

122

16.05

  

Transitional Rule

  

122

16.06

  

Aggregation Of Plans

  

123

16.07

  

Top-Heavy Definitions

  

124

16.08

  

Excluded Participants

  

127

 



--------------------------------------------------------------------------------

 

ARTICLE I

 

DEFINITIONS

 

1.01 (a) “Accrued Benefit” shall be the retirement benefit a Participant would
receive at his Normal Retirement Date as provided in Section 5.01 of the Plan
based upon the Participant’s Average Monthly Compensation as of the date of
determination and his projected Credited Service computed as though he had
continued in employment to his Normal Retirement Date, multiplied by a fraction,
not greater than one (1), the numerator of which is the Participant’s total
number of Years and Months of Credited Service as of the date of determination
and the denominator of which is the aggregate number of Years and Months of
Credited Service the Participant will have accumulated if he continued his
employment until his Normal Retirement Age.

 

(b) The Accrued Benefit of any Participant who is a Most Highly Compensated
Employee with at least one (1) Hour of Service in a Plan Year beginning after
December 31, 1988 shall be equal to the greater of (i) the Participant’s Accrued
Benefit, determined under the Plan as of the close of the last Plan Year
beginning prior to January 1, 1989, as if the Participant terminated employment
with the Employer, or (ii) the Participant’s Accrued Benefit calculated above
based on the Normal Retirement Benefit as provided in Section 5.01. For purposes
of this section, “Most Highly Compensated Employee” means any Employee who was
at any time a 5-percent owner, or received Compensation in excess of $80,000 as
adjusted under Code Section 414(q).

 

(c) The Accrued Benefit of any Participant not described in (b) above with at
least one (1) Hour of Service in a Plan Year beginning after December 31, 1988
shall be equal to the greater of (i) the Participant’s Accrued Benefit,
determined under the Plan provisions in effect as of the close of the last Plan
Year beginning prior to January 1, 1989, calculated as if the Participant
terminated employment with the Employer on the date this

 

Article I/1



--------------------------------------------------------------------------------

document is signed or (ii) the Participant’s Accrued Benefit calculated above
based on the Normal Retirement Benefit as provided in Section 5.01.

 

(d) Notwithstanding the above, a Participant’s Accrued Benefit derived from
Employer contributions shall not be less than the minimum Accrued Benefit, if
any, provided pursuant to Article XVI.

 

(e) In no event shall a Participant’s Accrued Benefit be less than the Accrued
Benefit as of any preceding day except as provided under Internal Revenue
Service Notice 88-131.

 

(f) Notwithstanding the above and except as provided under Internal Revenue
Service Notice 88-131, the Actuarial Equivalent of the Accrued Benefit payable
in any form or at any time shall not be less than the benefit, in such form and
at such time, which would have been payable in accordance with the terms and
rates specified in the Plan before the adoption of any amendment affecting
Accrued Benefits based on the Participant’s Accrued Benefit at such date of
adoption.

 

1.02 “Actuarial Equivalent” means an equivalency in value, at a given point in
time, between different forms of benefits, payable commencing at a date other
than Normal Retirement Date. Unless the Plan is amended to change the actuarial
assumptions on which calculation of equivalence is based, optional forms of
benefits for all Participants shall be determined on the basis of the following
conversion factors:

 

(a) For determinations made during the period January 1, 1989 through June 30,
1993:

 

Lump Sum Option*

  

(A)

  

If Vested Accrued Benefit is less than $25,000, GAM ‘71 (Male) at an interest
rate that is the lesser of 1) six and one-half percent (6.5%) or 2) the PBGC
rates on the date of distribution.

 

 

Article I/2



--------------------------------------------------------------------------------

 

    

(B)

  

If Vested Accrued Benefit is greater than $25,000, GAM ‘71 (Male) at an interest
rate that is the lesser of 1) six and one-hour or 2) one hundred twenty percent
(120%) of the PBGC rate on date of distribution. In no event, however. shall the
vested accrued benefit determined under this Section B be less than $25,000.

Joint and Survivor Option

       

GAM ‘71 @ six and one-half percent (6.5%) interest.

Ten Year Certain Option

       

GAM ‘71 @ six and one-half percent (6.5%) interest.

Early Retirement Option

       

One-thirteenth (1/13) for each of the first three years and one twenty-sixth
(1/26) for each of the next five (5) years and actuarially reduced thereafter @
GAM ‘71 Male table. @ six and one-half percent (6.5%) interest.

Recalculation of Benefits

       

GAM ‘71 @ six and one-half percent (6.5%) interest.

Maximum Permissible Benefits (under Plan Section 5.04)

       

GAM ‘71 @ the greater of five percent (5%) or the interest rate used above.

Top Heavy

       

GAM ‘71 @ six and one-half percent (6.5%) interest.

 

Article I/3



--------------------------------------------------------------------------------

 

*If the interest rate under Code Section 417 would produce a greater benefit
than the interest rates above, in, the calculation of a lump sum option, then
the Section 417 rate shall apply in determining actuarial equivalence, in
accordance with Treasury Regulation 1.417(e)-1(d).

 

(b) Effective July 1, 1993, the Actuarial Equivalent of a Participant’s Accrued
Benefit on or after that date shall be determined as the greater of (1) the
Actuarial Equivalent of the Accrued Benefit as of June 30, 1993 computed on the
basis of the assumptions in (a) above; or (2) the Actuarial Equivalent of the
total Accrued Benefit computed on the basis of the following conversion factors:

 

                Lump Sum Option

  

(A)

  

If Vested Accrued Benefit is less than $25,000, Unisex Pension (UP) 1984
Mortality Table set back two (2) years at the interest rate as promulgated by
the Pension Benefit Guaranty Corporation (PBGC) as of the first day of the Plan
Year in which such distribution occurs.

    

(B)

  

If Vested Accrued Benefit is greater than $25,000. Unisex Pension (UP) 1984
Mortality Table set back two (2) years at one hundred twenty percent (120%) of
the PBGC rate as in effect on the first day of the Plan Year in which such
distribution occurs. In no event, however, shall the vested accrued benefit
determined under this Section B be less than $25,000.

 

Article I/4



--------------------------------------------------------------------------------

 

Joint and Survivor Option and all other options

                   

Mortality –

 

1971 Group Annuity Mortality (GAM) Table, for males, set back three (3) years.

         

Interest–

 

Six and one-half percent (6.5%).

Early Retirement Factor

       

Five-ninths of one percent (5/9%) per month for each of the first five (5) years
and five-eighteenths of one percent (5/18%) per month for each of the next five
(5) years by which the commencement date of the pension precedes the Normal
Retirement Date.

Maximum Permissible Benefits (under Plan Section 5.04)

       

Mortality –

 

1971 Group Annuity Mortality (GAM) Table for males, set back three (3) years.

         

Interest –

 

Five percent (5%).

Top Heavy

       

The Mortality and Interest rates as used in the most recent actuarial valuation
completed to comply with Section 412 of the Internal Revenue Code of 1986, as
amended, within the twelve (12) month period ending on the applicable
“determination date” as defined in Section 16.07 of Article XVI.

 

Article I/5



--------------------------------------------------------------------------------

 

(c) Notwithstanding any contrary Plan provision, the Actuarial Equivalent of a
Participant’s Accured Benefit with respect to determining the value of a Lump
Sum Option form of payment on or after January 1, 2000, shall be calculated
utilizing the following assumptions:

 

  (i)   Interest Rate: The annual rate of interest on 30-Year Treasury
securities for the fourth month (August published in September) preceding the
first day of the Plan Year in which the distribution occurs.

 

  (ii)   Mortality Rate: 1983 Group Annuity Mortality Table as described in
Revenue Procedure 95-6 or such other mortality table which may be prescribed by
the Internal Revenue service in any pronouncement which supercedes Revenue
Ruling 95-6.

 

Notwithstanding the foregoing, in no event shall the lump sum Actuarial
Equivalent of the Participant’s Accrued Benefit be less than that calculated as
of December 31, 1989 utilizing the lump sum option assumptions described in
Section 1.02(b)(2) above.

 

1.03 “Affiliated Employer” means any corporation which is a member of a
controlled group of corporations (as defined in Code Section 414(b)) which
includes the Employer; any trade or business (whether or not incorporated) which
is under common control (as defined in Code Section 414(c)) with the Employer;
any organization (whether or not incorporated) which is a member of an
affiliated service group (as defined in Code Section 414(m)) which includes the
Employer; any other entity required to be aggregated with the Employer pursuant
to Regulations under Code Section 414(o).

 

1.04 “Annuity Starting Date” means the first day of the first period for which
an amount is payable as an annuity or in the case of a benefit not payable in
the form of an annuity, the first day on which all events have occurred which
entitle the Participant to such benefit.

 

1.05 “Average Monthly Compensation” means 1/12th of the annual Compensation of a
Participant averaged over the five (5) consecutive calendar years, which produce
the highest

 

Article I/6



--------------------------------------------------------------------------------

monthly average within the last ten (10) completed years of Service. If a
Participant has less than five (5) consecutive calendar years of Service from
his date of employment to his date of termination, his Average Monthly
Compensation will be based on his Compensation during his highest sixty (60)
Months of Service from his date of employment to his date of termination or
during the actual period of his service if less.

 

1.06 “Beneficiary” means the person designated to receive benefits which are
payable under the Plan upon or after the death of a Participant.

 

1.07 “Board” means the Board of Directors of Three Rivers Bank and Trust Company
as from time to time constituted.

 

1.08 (a) “Break in Service” means the applicable Computation Period during which
an Employee has not completed more than five hundred (500) Hours of Service with
the Employer. Further, solely for the purpose of determining whether a
Participant has incurred a 1-Year Break in July, 1993 Service, Hours of Service
shall be recognized for “authorized leaves of absence” and “maternity and
paternity leaves of absence.” Years of Service and 1-Year Breaks in Service
shall be measured on the same Computation Period.

 

(b) “Authorized leave of absence” means an unpaid, temporary cessation from
active employment with the Employer pursuant to an established nondiscriminatory
policy, whether occasioned by illness, or any other reason.

 

1.09 “Code” means Internal Revenue Code of 1986, as amended.

 

1.10 “Committee” means the Administrative Committee appointed to administer the
Plan in accordance with Article XI hereof.

 

1.11 (a) “Compensation” with respect to any Participant means such Participant’s
regular salary, wages, paid by the by the Employer for a calendar year, and
shall exclude overtime, commissions and any other forms of extra cash
compensation. Amounts contributed by the Employer under the Plan and non-taxable
fringe benefits shall not be considered as Compensation.

 

Article I/7



--------------------------------------------------------------------------------

 

(b) For years beginning after December 31, 1988 but before December 31, 1993,
the annual Compensation of each Participant taken into account under the Plan
for any year shall not exceed $200,000. This limitation shall be adjusted by the
Secretary at the same time and in the same manner as under Section 415(d) of the
Code, except that the dollar increase in effect on January 1, of any calendar
year is effective for Plan Years beginning in such calendar year and the first
adjustment to the $200,000 limitation is effected on January 1, 1990. If a plan
determines Compensation on a period of time that contains fewer than twelve (12)
calendar months, then the annual Compensation limit is an amount equal to the
annual Compensation limit for the calendar year in which the Compensation period
begins multiplied by the ratio obtained by dividing the number of full months in
the period by twelve (12). If Compensation for any prior Plan Year is taken into
account in determining a Participant’s contributions or benefits for the current
year, the Compensation for such prior year is subject to the applicable annual
Compensation limit in effect for that prior year. For this purpose, for years
beginning before January 1, 1990, the applicable annual Compensation limit is
$200,000. In determining the Compensation of a Participant for purposes of this
limitation, the rules of Section 414(q)(6) of the Code shall apply, except in
applying such rules, the term “family” shall include only the Spouse of the
Participant and any lineal descendants of the Participant who have not attained
age nineteen (19) before the close of the year. If, as a result of the
application of such rules the adjusted $200,000 limitation is exceeded, then the
limitation shall be prorated among the affected individuals in proportion to
each such individual’s Compensation as determined under this section prior to
the application of this limitation. Commencing with the Plan Year beginning in
1994, compensation taken into account for any purpose under this Plan shall not
exceed $150,000 (as adjusted from time to time by the Secretary of Treasury in
accordance with Code Section 401(a)(17)(B).

 

Article I/8



--------------------------------------------------------------------------------

 

1.12 “Computation Period” means, for eligibility purposes, the period described
in Section 2.05, for vesting purposes, the period described in Section 3.02, and
for benefit accrual, the period described in Section 3.03.

 

Notwithstanding any contrary Plan provision, effective January 1, 1997, the
compensation limit shall be applied without regard to the family aggregation
provisions of Section 414(q)(6) of the Code in determining benefit accruals for
Plan Years beginning on and after January 1, 1997, and, to the extent
permissible under the Internal Revenue Service rules or regulations, for any
earlier Plan Year.

 

1.13 “Contingent Annuitant” means a person designated under an option of Article
VI or Article VII hereof to receive a retirement allowance during his or her
lifetime after the death of an Employee.

 

1.14 “Contributions” means the payments to the Fund by the Employer which are
provided for herein.

 

1.15 “Covered Compensation” for a Participant means the average (without
indexing) of the taxable wage bases in effect for each calendar year during the
35-year period ending with the last day of the calendar year in which the
Participant attains (or will attain) social security retirement age. No increase
in Covered Compensation shall decrease a Participant’s Accrued Benefit under the
Plan. In determining a Participant’s Covered Compensation for a Plan Year, the
taxable wage base for all calendar years beginning after the first day of the
Plan Year is assumed to be the same as the taxable wage base in effect as of the
beginning of the Plan Year. A Participant’s Covered Compensation for a Plan Year
before the 35-year period ending with the last day of the calendar year in which
the Participant attains social security retirement age is the taxable wage base
in effect as of the beginning of the Plan Year. A Participant’s Covered
Compensation for a Plan Year after such 35-year period is the Participant’s
Covered Compensation for the Plan Year during which the 35-year period ends. For
purposes of determining benefits under the Plan, Covered Compensation will be
determined using the

 

Article I/9



--------------------------------------------------------------------------------

 

Covered Compensation table as in effect for the Plan Year in which such
determination is being made.

 

1.16 “Credited Service” means the period of employment of the Participant used
to accumulate benefits under the Plan as set forth in Article III hereof.
Credited Service will be determined on the basis of actual hours for which a
Participant is paid or entitled to payment. Where records of actual hours worked
are not available, Credited Service will be determined on the basis of weeks
worked. In such case, a Participant will be credited with forty-five (45) Hours
of Service if such Participant would be credited with at least one (1) Hour of
Service during the week.

 

1.17 “Delayed Retirement Date” means the date set forth in Article IV.

 

1.18 “Disability” means a physical or mental condition of a Participant
resulting from bodily injury, disease, or mental disorder which renders him
incapable of continuing employment with the Employer. The disability of a
Participant shall be determined by a licensed physician chosen by the Committee.
The determination shall be applied uniformly to all Participants.

 

1.19 “Disability Retirement Date” means the date set forth in Article IV.

 

1.20 “Early Retirement Date” means the date set forth in Article IV.

 

1.21 “Effective Date” means January 1, 1997, except as otherwise provided
herein. The effective date of the initial Plan was December 9, 1970.

 

1.22 “Eligible Employee” means an Employee described in Section 2.01.

 

1.23 “Employee” means any person employed by the Employer who receives regular
stated Compensation other than a pension, severance pay, retainer or fee under
contract, but excluding any person who is treated as being other than a common
law employee on the payroll records of the Employer, and any person whose
employment with the Employer is subject to the terms of a collective bargaining
agreement, unless the collective bargaining agreement provides otherwise.

 

Article I/10



--------------------------------------------------------------------------------

 

Notwithstanding any contrary Plan provision, any person who is classified as an
independent contractor or consultant by the Employer shall, during the period
such person is so classified by the Employer, be excluded from the definition of
Employee regardless of such person’s reclassification for such period by the
Internal Revenue Service or other controlling authority/court. The term
“Employee” shall also include any leased employee deemed to be an Employee of
the Employer, as provided in Code Sections 414(n) or (o), unless:

 

(a) such individual is covered by a money purchase pension plan providing (A) a
nonintegrated Employer contribution rate of at least ten percent (10%) of
compensation, as defined in Section 415(c)(3) of the Code, but including amounts
contributed by the Employer pursuant to a salary reduction agreement which are
excludable from the Leased Employee’s gross income under Section 125, 402(a)(8),
402(h) or 403(b) of the Code; (B) immediate participation; and (C) full and
immediate vesting and

 

(b) leased employees do not constitute more than twenty percent (20%) of the
Employer’s Nonhighly Compensated Employee workforce.

 

1.24 “Employer” means Three Rivers Bank and Trust Company and any successor
which shall maintain this Plan and any other business entity which duly adopts
the Plan with the approval of the Board of Directors.

 

1.25 “Entry Date” means the date defined in Section 2.01 of the Plan.

 

1.26 “Fiduciary” means any Trustee, Plan Administrator and any other person who:

 

(a) exercises any discretionary authority or discretionary control respecting
management of the Plan or exercises any authority or control respecting
management or disposition of its assets;

 

(b) has any discretionary authority or discretionary responsibility in the
administration of the Plan; or

 

Article I/11



--------------------------------------------------------------------------------

 

(c) is described as a “fiduciary” in Section 3(14) or (21) of ERISA or is
designated to carry out fiduciary responsibilities pursuant to this Agreement to
the extent permitted by Section 405(c)(1)(B) of ERISA.

 

1.27 “Fund” means the funds and other assets held and administered by the
Trustee in accordance with the terms of the Trust Agreement.

 

1.28 “Highly Compensated Employee” means for Plan Years commencing on and after
January 1, 1997:

 

(a) With respect to any Plan Year for which an election is not made under
paragraph (b) below, any employee of the Employer, or an Affiliated Employer
(whether or not eligible for participation in the Plan) who satisfies the
criteria of subparagraph (i) or (ii):

 

  (i)   During the look-back year the employee received Statutory Compensation
in excess of $80,000 multiplied by the Adjustment Factor;

 

  (ii)   During the determination year or the look-back year the employee was at
any time a 5% owner of the Employer or Affiliated Employer.

 

  (iii)   A Highly Compensated Employee shall include a former employee who
separated from service prior to the determination year and who was a 5% owner
for either (A) the year he separated from service or (B) any determination year
ending on or after the employee’s 55th birthday.

 

  (iv)   Notwithstanding the foregoing, employees who are nonresident aliens
with respect to their status relative to the United States and who receive no
earned income from the Employer or an Affiliated Employer which constitutes
income from sources within the United States shall 21-25 be disregarded for all
purposes of this Section 1.28.

 

Article I/12



--------------------------------------------------------------------------------

 

  (v)   For purposes of this Section 1.28, the following employees shall be
excluded if they: have not completed six months of service, normally work less
than 17½ hours per week, normally work not more than six months during any year,
have not attained age 21, and except to the extent provided in the Treasury
regulations, are included in a unit of employees covered by a collective
bargaining agreement between the employee representatives and the Employer. The
provisions of this paragraph shall be further subject to such additional
requirements as shall be described in Section 414(q) of the Code and its
applicable regulations, which shall override any aspects of this paragraph
inconsistent therewith.

 

(b) In lieu of determining Highly Compensated Employees in accordance with the
provisions of paragraph (a)(i) above, the Retirement Board may, for any Plan
Year, elect to determine Highly Compensated Employees based on the following
definition: any employee who during the look-back year received Statutory
Compensation in excess of $80,000 and was a member of the top-paid group of
employees within the meaning of Section 414(q)(3) of the Code.

 

(c) The following definitions apply to the terms used in this Section 1.28:

 

  (i)   “Adjustment Factor” means the cost-of-living adjustment factor
prescribed by the Secretary of the Treasury under Code Section 415(d) for
calendar years beginning on or after January 1, 1988, and applied to such items
and in such manner as the Secretary shall provide.

 

Article I/13



--------------------------------------------------------------------------------

 

  (ii)   “Affiliated Employer” means any company which is a member of a
controlled group of corporations (as defined in Code Section 414(b) which also
includes as a member the Employer; any trade or business under common control
(as defined in Code Section 414(c)) with the Employer; any organization (whether
or not incorporated) which is a member of an affiliated service group (as
defined in Code Section 414(m) which includes the Employer; and any other entity
required to be aggregated with the Employer pursuant to regulations under Code
Section 414(o).

 

  (iii)   “Statutory Compensation” shall mean the wages, salaries, and other
amounts paid in respect of an employee for services actually rendered to the
Employer, including by way of example, overtime, cost-of-living amounts,
bonuses, commissions, any pre-tax contributions under a “qualified cash or
deferred arrangement” (as defined under Section 401(k) of the Code and its
applicable regulations), and amounts contributed on a Participant’s behalf on a
salary reduction basis pursuant to Sections 125 or 132(f) of the Code, but
excluding deferred compensation, stock options and other distributions which
receive special tax benefits under the Code.

 

(d) Effective January 1, 1997, the determination as to whether an Employee is a
Highly Compensated Employee shall be determined without regard to the family
aggregation rules of Section 414(q)(6) of the Code in effect prior to enactment
of the Small Business Job Protection Act of 1996.

 

(e) Notwithstanding the foregoing, for each Plan Year the Employer may elect to
determine the status of Highly Compensated Employees under the simplified
snapshot

 

Article I/14



--------------------------------------------------------------------------------

 

method described in IRS Revenue Procedure 93-24 or, to the extent permitted by
the IRS regulations, on a calendar year basis.

 

(f) Notwithstanding any contrary Plan provisions, the determination of a Highly
Compensated Employee for Plan Years beginning before January 1, 1997, shall be
determined under Code Section 414(q) then in effect, which is hereby
incorporated by reference herein.

 

1.29 (a) “Hour of Service” means:

 

  (i)   Each hour for which an Employee is paid, or entitled to payment, for the
performance of duties for the Employer. These hours will be credited to the
Employee for the Computation Period in which the duties are performed; and

 

  (ii)   Each hour for which an Employee is paid, or entitled to payment, by the
Employer on account of a period of time during which no duties are performed
(irrespective of whether the employment relationship has terminated) due to
vacation, holiday, illness, incapacity (including disability), layoff, jury
duty, military duty or leave of absence. No more than five hundred one (SOl)
Hours of Service will be credited under this paragraph for any single continuous
period (whether or not such period occurs in a single Computation Period). Hours
under this paragraph will be calculated and credited pursuant to Section
2530.200b-2 of the Department of Labor Regulations which is incorporated herein
by this reference; and

 

  (iii)   Each hour for which back pay, irrespective of mitigation of damages,
is either awarded or agreed to by the Employer. The same Hours of Service will
not be credited both under paragraph

 

Article I/15



--------------------------------------------------------------------------------

 

(a) or paragraph (b), as the case may be, and under this paragraph (c). These
hours will be credited to the Employee for the Computation Period or Periods to
which the award or agreement pertains rather than the Computation Period in
which the award, agreement or payment is made.

 

(b) Solely for purposes of determining whether a Break in Service, for
eligibility and vesting purposes has occurred in a Computation Period, an
individual who is absent from work for an authorized leave of absence or for a
maternity or paternity leave of absence shall receive credit for the Hours of
Service which would otherwise have been credited to such individual but for such
absence, or in any case in which such hours cannot be determined, eight (8)
Hours of Service per day of such absence. For purposes of this paragraph, an
absence from work for maternity or paternity leave of absence means an absence
(1) by reason of the pregnancy of the individual, (2) by reason of a birth of a
child of the individual, (3) by reason of the placement of a child with the
individual in connection with the adoption of such child by such individual, or
(4) for purposes of caring for such child for a period beginning immediately
following such birth or placement. The Hours of Service credited under this
paragraph shall be credited (1) in the Computation Period in which the absence
begins if the crediting is necessary to prevent a Break in Service in that
period, or (2) in all other cases, in the following Computation Period.

 

(c) Uniformed Services Employment and Reemployment Rights: Notwithstanding any
Plan provision to the contrary, effective December 12, 1994, benefits and
service credit with respect to qualified military service will be provided in
accordance with Code Section 414(u).

 

1.30 “Investment Manager” means an entity that (a) has the power to manage,
acquire, or dispose of Plan assets and (b) acknowledges fiduciary responsibility
to the Plan in

 

Article I/16



--------------------------------------------------------------------------------

writing. Such entity must be a person, firm, or corporation registered as an
investment adviser under the Investment Advisers Act of 1940, a bank, or an
insurance company.

 

1.31 “Insurer” means any legal reserve life insurance company as elected by the
Committee which shall issue one or more insurance contracts under the Plan.

 

1.32 “Key Employee” means any Employee or former Employee (and the Beneficiaries
of such Employee) who at any time during the determination period was an officer
of the employer if such individual’s annual Compensation exceeds fifty percent
(50%) of the dollar limitation under Section 415(b)(1)(A) of the Code, an owner
(or considered an owner under Section 318 of the Code) of one of the ten largest
interests in the Employer if such individual’s Compensation exceeds one hundred
percent (100%) of the dollar limitation under Section 415(c)(1)(A) of the Code,
a 5-percent owner of the Employer, or a 1-percent owner of the Employer who has
an annual Compensation of more than $150,000. Annual Compensation means
Compensation as defined in Section 415(c)(3) of the Code, but including amounts
contributed by the Employer pursuant to a salary reduction agreement which are
excludable from the Employee’s gross income under Section 125, Section
402(a)(8), Section 402(h) or Section 403(b) of the Code. The determination
period is the Plan Year containing the determination date and the four (4)
preceding Plan Years. The determination of who is a Key Employee will be made in
accordance with Section 416(i)(1) of the Code and the regulations thereunder.

 

1.33 “Maternity Or Paternity Leave Of Absence” means, for Plan Years beginning
after December 31, 1984, an absence from work for any period by reason of the
Employee’s pregnancy, birth of the Employee’s child, placement of a child with
the Employee in connection with the adoption of such child, or any absence for
the purpose of caring for such child for a period immediately following such
birth or placement. For this purpose, Hours of Service shall be credited for the
Computation Period in which the absence from work begins, only if credit
therefore is necessary to prevent the Employee from incurring a 1-Year Break in

 

Article I/17



--------------------------------------------------------------------------------

Service, or, in any other case, in the immediately following Computation Period.
The Hours of Service credited for a “maternity or paternity leave of absence”
shall be those which would normally have been credited but for such absence, or,
in any case in which the Committee is unable to determine such hours normally
credited, eight (8) Hours of Service per day. The total Hours of Service
required to be credited for a “maternity or paternity leave of absence” shall
not exceed five hundred one (501).

 

1.34 “Month of Service” means a calendar month as defined in Section 3.03.

 

1.35 “Non-Highly Compensated Employee” means all Employees who are not Highly
Compensated Employees and shall be construed in accordance with the provisions
of Code Section 414(q) and the regulations thereunder.

 

1.36 “Non-Key Employees” means any Employee or former Employee (and any
Beneficiary of an Employee or former Employee) who is not a Key Employee.

 

1.37 “Normal Form of Retirement Benefit” means a pension payable for life
beginning as of the Participant’s retirement date or, if later, the income
commencement date, but in the event of the Participant’s death, before receiving
one hundred twenty (120) monthly payments, his pension continues to his
Beneficiary until the balance of the one hundred twenty (120) monthly payments
has been paid.

 

1.38 “Normal Retirement Age” means the date on which a Participant attains age
sixty-five (65), or, if later, the fifth anniversary of the date the Employee
became a Participant.

 

1.39 “Normal Retirement Date” means the first day of the month coinciding with
or next following the date he attains Normal Retirement Age. (See Article IV).

 

1.40 “Participant” means any Eligible Employee who participates in the Plan as
provided in Article II and any other Employee or former Employee having a right
or contingent right to benefits hereunder. “Active Participant” means an
Eligible Employee who participates in the Plan and has not for any reason become
ineligible to participate further in the Plan.

 

Article I/18



--------------------------------------------------------------------------------

 

1.41 “Plan” means the Three Rivers Bank and Trust Company Pension Trust
established by the Employer as contained herein and wherever necessary or
appropriate, includes the Plan as it was previously constituted prior to this
amendment.

 

1.42 “Plan Administrator” means the Employer.

 

1.43 “Plan Sponsor” means Three Rivers Bank and Trust Company.

 

1.44 “Plan Year” means each twelve (12) consecutive month period commencing with
each January 1 and each anniversary thereafter. However, “Plan Year” prior to
January 1, 1989 shall be a period of twelve (12) consecutive months commencing
on the Effective Date and ending on December 8, 1988.

 

1.45 “Qualified Domestic Relations Order” means a domestic relations order as
defined in Section 15.19 in accordance with Section 414(p) of the Code.

 

1.46 “Service” means the period of employment required for eligibility and
vesting under the Plan, determined as set forth in Articles II and III hereof.
Service will be determined on the basis of actual hours for which an Employee is
paid or entitled to payment. Where records of actual hours are not maintained,
Service will be determined on the basis of weeks worked. An Employee will be
credited with forty-five (45) Hours of Service if such Employee would be
credited with at least one (1) Hour of Service during the week.

 

1.47 “Spouse” means the person to whom the Participant has been legally married
as of the Participant’s death or Annuity Starting Date, whichever is earlier.
The term “spouse” will also include a surviving spouse of the Participant,
provided that a former spouse will be treated as the spouse or surviving spouse
and a current spouse will not be treated as the spouse or surviving spouse to
the extent provided under a Qualified Domestic Relations Order as described in
Section 414(p) of the Code.

 

1.48 “Trust” means a trust established by the Employer in accordance with
Article XIII hereof.

 

Article I/19



--------------------------------------------------------------------------------

 

1.49 “Trust Agreement” means an agreement made between the Employer and the
Trustee in Accordance with Article XIII hereof.

 

1.50 “Trustee” means a trustee or trustees of the Fund selected as provided in
Article XIII hereof, including any successor trustee or trustees.

 

1.51 “Year of Service” means a 12-consecutive month Computation Period during
which the Participant completes at least one thousand (1,000) Hours of Service.

 

Article I/20



--------------------------------------------------------------------------------

 

ARTICLE II

ELIGIBILITY

 

2.01 Conditions Of Eligibility

 

The provisions of Sections (a), (b) and (c) below are effective for Plan Years
beginning prior to January 1, 1991.

 

(a) Any Employee who was a Participant in the Plan prior to the effective date
of this amendment and restatement shall continue to participate in the Plan. Any
other Eligible Employee shall participate in the Plan as of the Entry Date next
succeeding completion of six (6) Months of Service and the attainment of age
twenty and one-half (20½).

 

(b) For purposes of this Section, an Eligible Employee will be deemed to have
completed six (6) Months of Service if he is in the employ of the Employer at
any time six (6) months after his Employment Commencement Date. Employment
Commencement Date shall be the first day that he is entitled to be credited with
an Hour of Service for the performance of duty.

 

(c) Entry Date means the first day of the Plan Year in which the Eligible
Employee satisfies the eligibility requirements of Section 2.01(a) of the Plan.

 

(d) Effective January 1, 1991, an Eligible Employee shall participate as of the
Entry Date next succeeding completion of one (1) Year of Service and the
attainment of age twenty one (21).

 

The provisions of Section 2.01(e) below are effective prior to July 1, 1993.

 

(e) Effective January 1, 1991 Entry Date means the January 1 st or July 1st next
following the date an Eligible Employee satisfies the eligibility requirements
of Section 2.01(b) of the Plan.

 

(f) Effective July 1, 1993, if an Employee completes one thousand (1,000) Hours
of Service during his initial eligibility Computation Period, Entry Date means
the date the Employee first performs one (1) Hour of Service. However, if the
Employee does not complete

 

Article II/21



--------------------------------------------------------------------------------

one thousand (1,000) Hours of Service in such time, the Entry Date means the
first day of the Plan Year in which the Eligible Employee satisfies the
eligibility requirements of Section 2.01 of the Plan.

 

(g) An employee of Community Savings Association, who was a participant in the
Financial Institutions Retirement Fund Plan (FIRF) on June 30, 1993, shall
participate in this Plan on July 1, 1993.

 

2.02 Eligible Employee

 

“Eligible Employee” means any Employee except the following:

 

(a) Persons employed as independent contractors.

 

(b) Employees whose employment is governed by the terms of a collective
bargaining agreement between Employee representatives (within the meaning of
Code Section 7701(1)(46)) and the Employer under which retirement benefits were
the subject of good faith bargaining between the parties, unless such agreement
expressly provides for such coverage in this Plan, will not be eligible to
participate in this Plan.

 

Employees of Affiliated Employers shall not be eligible to participate in this
Plan unless such Affiliated Employers have specifically adopted this Plan in
writing.

 

2.03 Determination Of Eligibility

 

The Committee shall determine the eligibility of each Employee for participation
in the Plan based upon information furnished by the Employer. Such determination
shall be conclusive and binding upon all persons, as long as the same is made
pursuant to this Article II.

 

2.04 Termination Of Eligibility

 

(a) In the event a Participant shall go from a classification of an Eligible
Employee to an ineligible Employee, such Participant shall continue to vest in
his Accrued Benefit under the Plan for each Year of Service completed while a
noneligible Employee, until such time as his Accrued Benefit shall be forfeited
or distributed pursuant to the terms of the Plan.

 

 

Article II/22



--------------------------------------------------------------------------------

 

(b) In the event a Participant is no longer a member of an eligible class of
Employees and becomes ineligible to participate but has not incurred a 1-Year
Break in Service, such Employee will participate again immediately upon
returning to an eligible class of Employees. If such Participant incurs a 1-Year
Break in Service, eligibility will be determined under the break in service
rules of this Article II.

 

In the event an Employee who is not a member of an eligible class of Employees
becomes a member of an eligible class, such Employee will participate
immediately if such Employee has satisfied the minimum age and service
requirements and would have otherwise previously become a Participant.

 

2.05 Determination Of Service And Break In Service For Eligibility

 

(a) Years of Service for eligibility shall be determined based on the
eligibility Computation Period. The initial eligibility Computation Period shall
be the 12-month period beginning on the participant’s date of hire. Thereafter,
the eligibility Computation Period shall be the Plan Year, beginning with the
Plan Year which includes the first anniversary of the Employee’s date of hire.
An Employee who is credited with one thousand (1,000) Hours of Service in both
the initial eligibility Computation Period and the Plan Year which includes the
first anniversary of the Employee’s date of hire will be credited with two (2)
Years of Service for purposes of eligibility to participate. Employment with an
Affiliated Employer shall be recognized as employment with the Employer for
purposes of determining Service for eligibility under the Plan.

 

(b) All Years of Service with the Employer and Affiliated Employers shall be
recognized for purposes of determining eligibility hereunder except the
following:

 

  (i)   In the case of a Participant who does not have any nonforfeitable right
to his Accrued Benefit, Years of Service before a period of consecutive 1-year
Breaks in Service will not be taken into account in computing eligibility
service if the number of

 

Article II/23



--------------------------------------------------------------------------------

consecutive 1-year Breaks in Service in such period equals or exceeds the
greater of five (5) or the aggregate number of Years of Service. Such aggregate
number of Years of Service will not include any Years of Service disregarded
under the preceding sentence by reason of prior Breaks in Service.

 

If a Participant’s Years of Service are disregarded pursuant to the preceding
paragraph, such Participant will be treated as a new Employee for eligibility
purposes.

 

The provisions of Subsection (ii) shall not be effective on or after July 1,
1993.

 

  (ii)   In the case of any Participant who has a 1-year Break in Service, years
of eligibility service before such break will not be taken into account until
the Employee has completed a Year of Service after returning to employment.

 

Such Year of Service will be measured by the 12-consecutive month period
beginning on an Employee’s reemployment commencement date and, if necessary,
Plan Years beginning with the Plan Year which includes the first anniversary of
the reemployment commencement date. The reemployment commencement date is the
first day on which the Employee is credited with an Hour of Service for the
performance of duties after the first eligibility Computation Period in which
the Employee incurs a 1-year Break in Service. If the Participant completes a
Year of Service in accordance with this provision, his participation will be
reinstated as of the reemployment commencement date.

 

(c) A Participant who terminates service and subsequently returns to service as
an Eligible Employee shall participate immediately upon reemployment or again
becoming an Eligible Employee.

 

 

Article II/24



--------------------------------------------------------------------------------

 

ARTICLE III

 

SERVICE. CREDITED SERVICE, AND BREAKS IN SERVICE

 

3.01 Service For Eligibility

 

Service for purposes of eligibility to participate is described in Article II of
the Plan.

 

3.02 Determination Of Vesting Service

 

The Vesting Computation Period shall be the Plan Year. An Employee shall be
credited with one (1) Year of Service for vesting for each Vesting Computation
Period in which he completes one thousand (1,000) Hours of Service with the
Employer or an Affiliated Employer.

 

Service with an organization which is acquired by the Employer or an
organization which is a member of a controlled group of corporations with the
Employer (within the meaning of Section 1563(a) of the Internal Revenue Code,
determined without regard to Sections 1563(a)(4) and (e)(3)(c) immediately
preceding the employment of any Employee shall be recognized for purposes of
determining vesting under the Plan.

 

3.03 Credited Service For Determining The Amount Of Benefits

 

(a) Credited Service means the Service used to determine the amount of a
Participant’s benefit. The Computation Period for Credited Service shall be the
Plan Year. An Active Participant shall earn one (1) Year of Credited Service for
each Plan Year in which the Participant completes one thousand (1,000) Hours of
Service. Effective July 1, 1993, for the Plan Year during which an Employee
becomes an Active Participant as provided herein and for the Plan Year during
which an Employee is reemployed following a Break in Service Year and
immediately resumes his status as an Active Participant as provided by Article
II hereof, and the Plan Year during which employment terminates, an Active
Participant completing one thousand (1,000) Hours of Service will receive one
(1) year of Credited Service.

 

Article III/25



--------------------------------------------------------------------------------

 

(b) If an Active Participant does not complete one thousand (1,000) Hours of
Service during these years, Credited Service will be expressed as a fraction of
a year, the numerator of which will be the number of Months of Service in such
year and the denominator of which will be twelve (12). An Active Participant
will be considered as having completed a Month of Service for each month during
which he completes at least half of the calendar month.

 

(c) Employment in accordance with the foregoing provisions of this Article with
any bank which is a predecessor of the Employer and which merged into,
consolidated with the Employer, or whose employees otherwise become Employees of
the Employer consecutively with their employment by the predecessor will count
as Credited Service with the Employer, except as provided in Section 3.03(d).

 

(d) Employees of Community Savings Association, who were participants in the
Financial Institutions Retirement Fund (FIRF) on June 30, 1993, and who elected
to continue their pension benefit accrued through June 30, 1993 with the FIRF
Plan, shall not receive Credited Service under this Plan for any period prior to
July 1, 1993.

 

3.04 Pre-ERISA Service

 

Notwithstanding the above, Credited Service and Service prior to December 9,
1976 shall with respect to Employees participating in this Plan as of December
8, 1976, be equal to the Service and Credited Service of such Employees in
accordance with the terms of this Plan as it existed on December 8, 1976 as
reflected on the books and records of the Employer as of such date.

 

3.05 Vesting Service And Credited Service Following A Break In Service

 

For an Employee who shall have incurred a one (1) Year Break in Service and
subsequently thereto shall become re-employed, both periods of employment shall
be aggregated for purposes of determining Service and Credited Service. except
that if the Employee shall not have satisfied the requirements for a deferred
vested benefit prior to the Break in Service, and if upon reemployment his
number of consecutive Break in Service Years

 

Article III/26



--------------------------------------------------------------------------------

 

shall equal or exceed five (5) years, he shall be deemed newly employed for all
purposes hereunder and his Credited Service and Service shall not include any
period prior to the Break in Service Year.

 

3.06 Return To Employment After Disability

 

If a Participant retired on Disability recovers and returns to active employment
with the Employer, he shall be entitled to his Credited Service and vesting
service accrued as of the time his absence for disability commenced. No Credited
Service or Service shall accrue, however, for the period of time that the
Employee received benefits for total and permanent disability, or prior to his
return to active employment.

 

3.07 Service In The Armed Forces

 

Effective December 12,1994, any Employee who left active employment of the
Employer to enter the Armed Forces of the United States, and whose reemployment
rights are protected by Federal law, shall receive the Service and Credited
Service for the period of his Military Service, in accordance with Code Section
414(u).

 

3.08 Continuation Of Service And Credited Service

 

Effective July 1, 1993, Employees absent without compensation on account of
injury or sickness shall continue in full standing under this Plan and shall
continue to accrue Credited Service and Service for a period of up to twelve
(12) months. For purposes of the one thousand (1,000) hour requirement of
Sections 3.02 and 3.03, the absent Employee shall be deemed to have worked a
reasonable and customary number of hours each week, such number of hours to be
determined by the Committee in a uniform and non-discriminatory manner. In no
event, however, shall any Employee receive Credited Service or Service under the
Plan for any period during which the Employee also receives Disability benefits
under the Plan.

 

 

Article III/27



--------------------------------------------------------------------------------

 

ARTICLE IV

 

RETIREMENT CONDITIONS

 

4.01 Normal Retirement

 

The Normal Retirement Date of a Participant shall be the first day of the month
coinciding with or next following the date he attains Normal Retirement Age.

 

4.02 Delayed Retirement

 

If a Participant shall remain in employment beyond his Normal Retirement Date,
his Delayed Retirement Date shall be the first day of the month next following
the date such Participant notifies the Employer that his retirement is to be
effective. A Participant who remains in employment beyond his Normal Retirement
Date shall be deemed to have retired on the first day of the first month in
which he completes less than forty (40) Hours of Service.

 

4.03 Early Retirement

 

(a) A Participant may retire from the employment of the Employer prior to his
Normal Retirement Date on his Early Retirement Date, which is the first day of
any month coinciding with or following the date he both attains the age of
fifty-five (55) and completes ten (10) Years of Service. A Participant may
further elect to have his retirement benefit commence on the first day of any
month between his Early Retirement Date and his Normal Retirement Date.

 

(b) If a Participant separates from service before satisfying the age
requirement for early retirement, but has satisfied the service requirement, the
Participant will be entitled to elect commencement of his retirement benefit
upon satisfaction of such age requirement.

 

(c) For a Participant who was a Participant of the Plan on June 30, 1993, Early
Retirement Date shall be the first day of any month coincident with or following
the date on which the Participant attains age fifty-five (55), provided he has
completed ten (10) Years of Service.

 

Article IV/28



--------------------------------------------------------------------------------

 

4.04 Disability Retirement

 

Upon demonstration of a Participant’s Disability to the satisfaction of the
Committee, the Participant shall be eligible for disability retirement under
Section 9.06. Effective July 1, 1993, such Participants must also have completed
ten (10) Years of Service and have been employed by the Employer at the time he
sustained such disability.

 

4.05 Suspension Of Benefits

 

(a) If a Participant who received or is receiving or is entitled to receive
retirement benefits under this Plan re-enters employment hereunder or continues
in employment after his Normal Retirement Date, the Committee shall suspend
benefits during the period of such employment. Upon subsequent termination of
such employment and upon application by the Participant to the Committee,
benefit payments will commence on the first day of the month following approval
of his application to the Committee. Such benefit amount shall be calculated on
the basis of said Participant’s Average Monthly Compensation determined as of
his retirement date or subsequent retirement date, if applicable and his
Credited Service earned to his Delayed Retirement Date, or earned prior and
subsequent to his reemployment hereunder, reduced by the actuarial value of the
payments previously made, if any, but in no event less than the benefit amount
as paid prior to the suspension of his pension. For the purpose of the above
sentence, a Participant who has satisfied the requirements for a normal
retirement benefit pursuant to the provisions of Section 4.01 shall not be
considered as having entered employment hereunder, unless such employment is for
forty (40) or more hours per month.

 

(b) Effective July 1, 1993, no payments shall be withheld by the Plan pursuant
to this Section unless the Plan notifies the Participant by personal delivery or
first class mail during the first calendar month or payroll period in which the
Plan withholds payments after the Participant has attained the Normal Retirement
Age that his or her benefits are suspended. Such notifications shall contain a
description of the specific reasons why benefit payments are

 

Article IV/29



--------------------------------------------------------------------------------

being suspended, a description of the plan provision relating to the suspension
of payments, a copy of such provisions, and a statement to the effect that
applicable Department of Labor regulations may be found in Section 2530.203-3 of
the Code of Federal Regulations. In addition, the notice shall inform the
Participant of the Plan’s procedures for affording a review of the suspension of
benefits. Requests for such reviews may be considered in accordance with the
claims procedure adopted by the Plan pursuant to Section 503 of Employee
Retirement Income Security Act of 1974, as amended, (ERISA) and applicable
regulations.

 

(c) In the case of benefits payable periodically on a monthly basis for as long
as a life (or lives) continues, such as a straight life annuity or a qualified
joint and survivor annuity, an amount equal to the monthly retirement benefit
shall be suspended.

 

(d) This Section does not apply to the minimum benefit to which the Participant
is entitled under the top-heavy rules of Article XVI.

 

4.06 Commencement Of Benefits

 

Unless the Participant elects otherwise, distribution of benefits will begin no
later than the 60th day after the latest of the close of the Plan Year in which:

 

(a) the Participant attains age sixty-five (65) (or Normal Retirement Age, if
earlier);

 

(b) occurs the tenth (10th) anniversary of the year in which the Participant
commenced participation in the Plan; or

 

(c) The participant terminates service with the Employer.

 

Notwithstanding the foregoing, the failure of a Participant and Spouse to
consent to a distribution while a benefit is immediately distributable, within
the meaning of Section 9.05 of the Plan, shall be deemed to be an election to
defer commencement of payment of any benefit sufficient to satisfy this Section.

 

Article IV/30



--------------------------------------------------------------------------------

 

ARTICLE V

 

RETIREMENT BENEFITS

 

5.01 Normal Retirement Benefit

 

(a) Upon retirement at his Normal Retirement Date, a Participant shall receive a
monthly retirement benefit which shall commence on such date and which shall be
payable under the Normal Form of Retirement Benefit defined in Section 1.37 of
the Plan.

 

The amount of each such monthly retirement benefit shall be equal to the sum of
(i) plus (ii) as follows:

 

  (i)   30% of Average Monthly Compensation, plus

 

  (ii)   22.575% of Average Monthly Compensation in excess of Covered
Compensation.

 

If the Participant has completed less than thirty-five (35) years of Credited
Service at Normal Retirement Date, the Participant’s monthly retirement benefit
will be reduced by a fraction, the numerator of which is the Participant’s Years
of Credited Service and the denominator of which is thirty-five (35).

 

(b) Effective July 1, 1993, a Participant shall, upon retirement at his Normal
Retirement Date, receive a monthly retirement benefit which shall commence on
such retirement date and shall be payable under the Normal Form of Retirement
Benefit defined in Section 1.37 of the Plan. The amount of each such monthly
retirement benefit shall, subject to the provisions of Section 5.04 hereof, be
equal to thirty-seven percent (37%) of the amount of Average Monthly
Compensation. Such benefit shall be reduced for years of Credited Service less
than fifteen (15).

 

(c) Notwithstanding the above, the Normal Retirement Benefit of any Participant
shall not be less than his Accrued Benefit as of June 30, 1993.

 

Article VI/31



--------------------------------------------------------------------------------

 

(d) For retirements occurring prior to April 1, 2000, with respect to an
Employee who is transferred to employment covered under this Plan directly from
employment with any corporate which was, at the time of transfer, a member of
the United States National Bank controlled group, shall receive Credited Service
and Service in accordance with Article III, however:

 

  (i)   The person’s benefit payable under this Plan shall be offset by the
Employer bought portion of his benefit payable under any IRC Section 401(a)
qualified plans(s) on other than a salary reduction basis.

 

  (ii)   Before offset, benefits earned under such prior plan(s) shall be
converted to the same form of benefit as the benefit payable under this Plan.

 

  (iii)   If conversion to a different form of benefit is necessary, the
actuarial basis shall be the mortality and interest basis specified in Section
1.02 of the Plan.

 

  (iv)   Until information sufficient to compute the amount of offset is
furnished, prior benefit service shall not be credited.

 

  (v)   In no event will the Participant’s benefit under this Plan be less than
it would have been if Credited Service and Service had not been credited for
such prior service.

 

5.02 Delayed Retirement Benefit

 

A Participant shall, upon retirement on his Delayed Retirement Date, receive a
monthly retirement benefit which shall commence on the date of such retirement
or the first day of any month thereafter (but no later than required by the
minimum distribution rules of Article VIII) and shall be payable under the
Normal Form of Retirement Benefit. The amount of each such monthly retirement
benefit shall, subject to the provisions of Section 5.04 hereof, be

 

Article VI/32



--------------------------------------------------------------------------------

 

determined in the same manner as for retirement at his Normal Retirement Date
except that years of Credited Service and Average Monthly Compensation shall be
determined as of the date of his actual retirement.

 

Effective for retirement benefits accrued through June 30, 1993, the amount of
the Participant’s retirement benefit shall be the greater of his benefit accrued
under the preceding sentence or his Accrued Benefit as of his Normal Retirement
Date actuarially increased under Section 1.02 of the Plan to reflect the delayed
retirement.

 

5.03 Early Retirement Benefit

 

A Participant shall, upon retirement on Early Retirement Date, receive the
Actuarial Equivalent of his Accrued Benefit determined in accordance with
Section 1.01(a) which shall commence on the date elected in accordance with
Section 4.03 and shall be payable under the Normal Form of Retirement Benefit.
The benefit shall be further reduced based on the number of months by which the
Participant’s early retirement precedes his Normal Retirement Date, using the
factors in Section 1.02.

 

5.04 Maximum Retirement Benefit

 

The definition of certain words and phrases used in this Section 5.04 are
contained in Section 5.04(d) and shall, for purposes of this Section 5.04,
supersede definitions for such words and phrases contained in Article I. Defined
terms are capitalized.

 

(a) This Section, except for Section (a)(ii), applies regardless of whether any
Participant is or has ever been a Participant in another qualified plan
maintained by the Employer. If any Participant is or has ever been a Participant
in another qualified plan maintained by the Employer, or a welfare benefit fund,
as defined in Section 419(e) of the Code, maintained by the Employer, or an
individual medical account, as defined in Section 415(1)(2) of the Code, which
provides an Annual Addition, Section 5.04(b) is also applicable to that
Participant’s benefits.

 

Article VI/33



--------------------------------------------------------------------------------

 

  (i)   The Annual Benefit otherwise payable to a Participant at any time will
not exceed the Maximum Permissible Amount. If the benefit the Participant would
otherwise accrue in a Limitation Year would produce an annual benefit in excess
of the Maximum Permissible Amount, the rate of accrual will be reduced so that
the annual benefit will equal the Maximum Permissible Amount.

 

  (ii)   The Maximum Permissible Amount limitation is deemed satisfied if the
Annual Benefit payable to a Participant is not more than $1,000 multiplied by
the Participant’s number of Years of Service or portions thereof (not to exceed
ten (10)) with the Employer, and the Employer has not at any time maintained a
defined contribution plan, a welfare benefit plan as defined in Section 419(e)
of the Code, or an individual medical account as defined in Section 415(1)(2) of
the Code in which such Participant participated.

 

  (b)(i)     If a Participant is, or has ever been, covered under more than one
defined benefit plan maintained by the Employer, the sum of the Participant’s
Annual Benefits from all such plans may not exceed the Maximum Permissible
Amount.

 

  (ii)   With respect to limitation years commencing prior to January 1, 2000,
if the Employer maintains, or at any time maintained, one or more qualified
defined contribution plans covering any Participant in this Plan, a welfare
benefit fund, as defined in Section 419(e) of the Code, or an individual medical
account as defined in Section 415(1)(2) of the Code, the sum of the
Participant’s Defined

 

 

Article VI/34



--------------------------------------------------------------------------------

 

         Contribution Fraction and Defined Benefit Fraction will not exceed 1.0
in any limitation year.

 

  (iii)   With respect to limitation years commencing prior to January 1, 2000,
if in any Plan Year the sum of the Defined Benefit Fraction and the Defined
Contribution Fraction shall exceed 1.0 with respect to any Participant, the
Employer shall reduce any contribution to the defined contribution plan on
behalf of such Participant to the extent necessary to lower the numerator of the
Defined Contribution Fraction so that the sum of both fractions does not exceed
1.0.

 

  (c)   In the case of an individual who was a Participant in one or more
defined benefit plans of the Employer as of the first day of the first
Limitation Year beginning after December 31, 1986, the application of the
limitations of this Article V shall not cause the Maximum Permissible Amount for
such individual under all such defined benefit plans to be less than the
individual’s current Accrued Benefit. The preceding sentence applies only if
such defined benefit plans met the requirements of Code Section 415, for all
Limitation Years beginning before January 1, 1987.

 

For this purpose, a Participant’s Accrued Benefit under the Plan, shall be
determined as if the Participant had separated from service as of the close of
the last Limitation Year beginning before January 1, 1987, expressed as an
Annual Benefit within the meaning of Section 415(b)(2) of the Code. In
determining the amount of a Participant’s current Accrued Benefit, the following
shall be disregarded:

 

  (i)   any change in the terms and conditions of the Plan after May 5, 1986;
and

 

  (ii)   any cost of living adjustments occurring after May 5, 1986.

 

Article VI/35



--------------------------------------------------------------------------------

 

(d) Definitions.

 

  (i)   Annual Addition: The sum of the following amounts credited to a
Participant’s account for limitation year:

 

  (A)   Employer contributions;

 

  (B)   Employee contributions;

 

  (C)   forfeitures, and

 

  (D)   Amounts allocated to an individual medical account, as defined in
Section 415(1)(2) of the Code, which is part of a pension or annuity plan
maintained by the Employer are treated as Annual Additions to a defined
contribution plan. Also, amounts derived from contributions paid or accrued
after December 31, 1985, in taxable years ending after such date, which are
attributable to post-retirement medical benefits allocated to the separate
account of a Key Employee, as defined in Section 419A(d)(3) of the Code, under a
welfare benefit fund, as defined in Section 419(e) of the Code, maintained by
the Employer, are treated as Annual Additions to a defined contribution plan.
The Annual Addition for any limitation year beginning before January 1, 1987,
shall not be recomputed to treat all Employee contributions as Annual Additions.

 

  (ii)   Annual Benefit: A retirement benefit under the Plan which is payable
annually in the form of a straight life annuity. Except as provided below, a
benefit payable in a form other than a straight life annuity must be adjusted to
an actuarially equivalent straight life annuity before applying the limitations
of this Section 5.04.

 

 

Article VI/36



--------------------------------------------------------------------------------

         Subject to Section 5.06, the interest rate assumption used to determine
actuarial equivalence will be the greater of the interest rate specified in
Section 1.02 of this Plan or five percent (5%). The Annual Benefit does not
include any benefits attributable to Employee contributions or rollover
contributions, or the assets transferred from a qualified plan that was not
maintained by the Employer. No actuarial adjustment to the benefit is required
for (a) the value of a qualified joint and survivor annuity, (b) the value of
benefits that are not directly related to retirement benefits (such as the
qualified disability benefit, pre-retirement death benefits, and post-retirement
medical benefits), and (c) the value of post-retirement cost-of-living increases
made in accordance with Section 415(d) of the Code and Section
1.415-3(c)(2)(iii) of the Federal Income Tax Regulations.

 

  (iii)   Compensation: A Participant’s earned income, wages, salaries, and fees
for professional services, and other amounts received for personal services
actually rendered in the course of employment with the Employer maintaining the
Plan (including, but not limited to, commissions paid salesmen, compensation for
services on the basis of a percentage of profits, commissions on insurance
premiums, tips and bonuses, fringe benefits and reimbursements or other expense
allowances under a nonaccountable plan (as described in Regulation 1.62-2(c)),
and excluding the following:

 

  (A)   Employer contributions to a plan of deferred compensation which are not
included in the Employee’s gross income for the taxable year in which
contributed or Employer

 

 

Article VI/37



--------------------------------------------------------------------------------

 

         contributions under a Simplified Employee Pension Plan to the extent
such contributions are deductible by the Employee, or any distributions from a
plan of deferred compensation;

 

  (B)   Amounts realized from the exercise of a nonqualified stock option, or
when restricted stock (or property) held by the Employee either becomes freely
transferable or is no longer subject to a substantial risk of forfeiture;

 

  (C)   Amounts realized from the sale, exchange or other disposition of stock
acquired under a qualified stock option; and

 

  (D)   Other amounts which received special tax benefits, but including in
Compensation amounts excluded from income of an Employee pursuant to Code
Sections 125, 132(f), 401(k), 402(e)(3), 402(h)(1)(B), and 403(b). Compensation
for any limitation year is the compensation actually paid or includable in gross
income during such year.

 

  (iv)   Defined Benefit Dollar Limitation: $90,000. Effective on January 1,
1988, and each January thereafter, the $90,000 limitation above will be
automatically adjusted by multiplying such limit by the cost of living
adjustment factor prescribed by the Secretary of the Treasury under Section
415(d) of the Code in such manner as the Secretary shall prescribe. The new
limitation will apply to

 

 

Article VI/38



--------------------------------------------------------------------------------

 

         Limitation Years ending within the calendar year of the date of the
adjustment.

 

  (v)   Defined Benefit Fraction: A fraction, the numerator of which is the sum
of the Participant’s Projected Annual Benefits under all the defined benefit
plans (whether or not terminated) maintained by the Employer, and the
denominator of which is the lesser of one hundred twenty-five percent (125%) of
the Defined Benefit Dollar Limitation determined for the Limitation Year under
Sections 415(b) and (d) of the Code and in accordance with Section 5.04(d)(x)(B)
below or one hundred forty percent (140%) of the Participant’s Highest Average
Compensation, including any adjustments under Section 415(b) of the Code.

 

         Notwithstanding the above, if the Participant was a Participant as of
the first day of the first Limitation Year beginning after December 31, 1986, in
one or more defined benefit plans maintained by the Employer which were in
existence on May 6, 1986, the denominator of this fraction will not be less than
one hundred twenty-five percent (125%) of the sum of the Annual Benefits under
such plans which the Participant had accrued as of the close of the last
Limitation Year beginning before January 1, 1987, disregarding any changes in
the terms and conditions of the Plans after May 5, 1986. The preceding sentence
applies only if the defined benefit plans individually and in the aggregate
satisfied the requirements of Code Section 415 for all Limitation Years
beginning before January 1, 1987.

 

 

Article VI/39



--------------------------------------------------------------------------------

 

  (vi)   Defined Contribution Fraction: A fraction, the numerator of which is
the sum of the Annual Additions to the Participant’s account under all the
defined contribution plans (whether or not terminated) maintained by the
Employer for the current and all prior Limitation Years, (including the annual
additions attributable to the Participant’s nondeductible Employee contributions
to this and all other defined benefit plans, (whether or not terminated)
maintained by the Employer, and the Annual Additions attributable to all welfare
benefit funds, as defined in Section 419(e) of the Code or individual medical
accounts, as defined in Section 415(1)(2) of the Code, maintained by the
Employer), and the denominator of which is the sum of the Maximum Aggregate
Amounts for the current and all prior Limitation Years of service with the
Employer (regardless of whether a defined contribution plan was maintained by
the Employer).

 

The Maximum Aggregate Amount in any Limitation Year is the lesser of one hundred
twenty-five percent (125%) of the dollar limitation in effect under Section
415(c)(1)(A) of the Code or thirty-five percent (35%) of the Participant’s
Compensation for such year.

 

Transitional Rule

 

If the Employee was a Participant as of the first day of the first Limitation
Year beginning after December 31, 1986, in one or more defined contribution
plans maintained by the Employer which were in existence on May 6, 1986, the
numerator of this fraction will be adjusted if the sum of this fraction and the
Defined

 

Article VI/40



--------------------------------------------------------------------------------

 

Benefit Fraction would otherwise exceed 1.0 under the terms of this Plan. Under
the adjustment, an amount equal to the product of (1) the excess of the sum of
the fractions over 1.0 times (2) the denominator of this fraction, will be
permanently subtracted from the numerator of this fraction. The adjustment is
calculated using the fractions as they would be computed as of the end of the
last Limitation Year beginning before January 1, 1987, and disregarding any
changes in the terms and conditions of the Plans made after May 5, 1986, but
using the Section 415 limitation applicable to the first Limitation Year
beginning on or after January 1, 1987.

 

  (vii)   Employer: For purposes of this Article, Employer shall mean the
Employer that adopts this Plan, and all members of a controlled group of
corporations (as defined in Section 414(b) of the Code, as modified by Section
415(h)), all commonly controlled trades or businesses (as defined in Section
414(c) as modified by Section 415(h)), or affiliated service groups (as defined
in Section 414(m)) of which the adopting Employer is a part, and any other
entity required to be aggregated with the Employer pursuant to regulations under
Section 414(o) of the Code.

 

  (viii)   Highest Average Compensation: The average compensation for the three
consecutive Years of Service with the Employer that produces the highest
average.

 

  (ix)   Limitation Year: A calendar year.

 

  (x)   Maximum Permissible Amount:

 

Article VI/41



--------------------------------------------------------------------------------

 

  (A)   The lesser of the Defined Benefit Dollar Limitation or one hundred
percent (100%) of the Participant’s Highest Average Compensation.

 

  (B)   If the Participant has less than ten (10) Years of Participation with
the Employer, the Defined Benefit Dollar Limitation is reduced by one-tenth
(1/10) for each Year of Participation (or part thereof) less than ten (10). To
the extent provided in regulations or in other guidance issued by the Internal
Revenue Service, the preceding sentence shall be applied separately with respect
to each change in the benefit structure of the Plan. If the Participant has less
than ten (10) Years of Credited Service with the Employer, the Compensation
limitation is reduced by one-tenth (1/10) for each Year of Credited Service (or
part thereof) less than ten (10). The adjustments of this Section (B) shall be
applied in the denominator of the Defined Benefit Fraction based upon Years of
Service. Years of Service shall include future years occurring before the
Participant’s Normal Retirement Age. Such future years shall include the year
which contains the date the Participant reaches Normal Retirement Age, only if
it can be reasonably anticipated that the Participant will receive a Year of
Credited Service for such year.

 

  (C)   If the annual benefit of the Participant commences before the
Participant’s Social Security Retirement Age, but on or after age sixty-two
(62), the Defined Benefit Dollar

 

 

Article VI/42



--------------------------------------------------------------------------------

 

         Limitation as reduced above, if necessary, shall be determined as
follows:

 

  (1)   If a Participant’s Social Security Retirement Age is sixty-five (65),
the dollar limitation for benefits commencing on or after age sixty-two (62) is
determined by reducing the Defined Benefit Dollar Limitation by five ninths
(5/9) of one percent (1%) for each month by which benefits commence before the
month in which the participant attains age sixty-five (65).

 

  (2)   If a Participant’s Social Security Retirement Age is greater than
sixty-five (65), the dollar limitation for benefits commencing on or after age
sixty-two (62) is determined by reducing the Defined Benefit Dollar Limitation
by five ninths (5/9) of one percent (1%) for each of the first thirty-six (36)
months and five-twelfths (5/12) of one percent (1%) for each of the additional
months (up to twenty-four (24) months) by which benefits commence before the
month of the Participant’s Social Security Retirement Age.

 

  (D)   If the Annual Benefit of a Participant commences prior to age sixty-two
(62), the Defined Benefit Dollar Limitation shall be the actuarial equivalent of
an Annual Benefit beginning at age sixty-two (62), as determined above, reduced
for each month by which benefits commence

 

 

Article VI/43



--------------------------------------------------------------------------------

 

         before the month in which the Participant attains age sixty-two (62).
Subject to Section 5.06, to determine actuarial equivalence, the interest rate
assumption is the greater of the rate specified in Section 1.02 of the Plan or
five percent (5%). Any decrease in the Defined Benefit Dollar Limitation
determined in accordance with this provision (D) shall not reflect the mortality
decrement to the extent that benefits will not be forfeited upon the death of
the Participant.

 

  (E)   If the Annual Benefit of a Participant commences after the Participant’s
Social Security Retirement Age, the Defined Benefit Dollar Limitation, as
reduced in (B) above, if necessary, shall be adjusted so that it is the
actuarial equivalent of an Annual Benefit of such dollar limitation beginning at
the Participant’s Social Security Retirement Age.

 

Subject to Section 5.06, to determine actuarial equivalence, the interest rate
assumption used is the lesser of the rate specified in Section 1.02 of the Plan
for determining actuarial equivalence for early retirement or five percent (5%
).

 

  (xi)   Projected Annual Benefit: The Annual Benefit as defined in Section
(d)(ii), to which the Participant would be entitled under the terms of the Plan
assuming:

 

  (A)   the Participant will continue employment until Normal Retirement Age
under the Plan (or current age, if later), and

 

 

Article VI/44



--------------------------------------------------------------------------------

 

  (B)   the Participant’s Compensation for the current Limitation Year and all
other relevant factors used to determine benefits under the Plan will remain
constant for all future Limitation Years.

 

  (xii)   Social Security Retirement Age: Age sixty-five (65) in the case of a
Participant attaining age sixty-two (62) before January 1, 2000 (i.e., born
before January 1, 1938), age sixty-six (66) for a Participant attaining age
sixty-two (62) after December 31, 1999, and before January 1, 2017 (i.e., born
after December 31, 1937, but before January 1, 1955), and age sixty-seven (67)
for a Participant attaining age sixty-two (62) after December 31, 2016 (i.e.,
born after December 31, 1954).

 

  (xiii)   Year of Participation: The Participant shall be credited with a Year
of Participation (computed to fractional parts of a year) for each accrual
Computation Period for which the following conditions are met: (1) The
Participant is credited with at least one thousand (1,000) Hours of Service for
benefit accrual purposes, required under the terms of the Plan in order to
accrue a benefit for the accrual Computation Period, and (2) the Participant is
included as a Participant under the eligibility provisions of the Plan for at
least one (1) day of the accrual Computation Period. If these two conditions are
met, the portion of a Year of Participation credited to the Participant shall
equal the amount of benefit accrual service credited to the Participant for such
accrual Computation Period. A Participant who is permanently and totally
disabled within the meaning of Plan Section 9.06 for an accrual Computation
Period shall receive a Year of Participation with respect to that period. For a
Participant to receive a Year of Participation (or part thereof) for an accrual
Computation Period, the Plan must be

 

 

Article VI/45



--------------------------------------------------------------------------------

 

         established no later than the last day of such accrual Computation
Period. In no event will more than one Year of Participation be credited for any
12-month period.

 

5.05 Required Benefit Commencement

 

Notwithstanding the Delayed Retirement provisions above, such provisions are
subject to the provisions regarding the required commencement of benefits as
described in Article VIII.

 

5.06 Code Section 415 Adjustments: Form and Time for GATT

 

Notwithstanding any contrary Plan provision, effective January 1, 1995, for
purposes of adjusting the $90,000 limitation provided under Plan Section 5.04
for a Participant who commences receipt of his retirement income before age 62,
the $90,000 limitation shall first be reduced to age 62 using the early
retirement reduction factors specified under Section 216(l) of the Social
Security Act and then further reduced to the Participant’s actual retirement age
which shall be the lesser of its Actuarial Equivalent value computed using
either the Plan assumptions described in Plan Section 1.02 or 5% and the
applicable mortality table as defined under Code Section 415(b)(2)(E)(v).

 

Notwithstanding any contrary Plan provision, effective January 1, 1995, for
purposes of adjusting the $90,000 limitation provided under Plan Section 5.04
for a Participant who commences receipt of his retirement income after his
Social Security Retirement Age, the $90,000 limitation shall be increased to the
Participant’s actual retirement age which shall be the lesser of its Actuarial
Equivalent value computed using either the Plan assumptions described in Plan
Section 1.02 or 5% and the applicable mortality table as defined under Code
Section 415(b)(2)(E)(v).

 

Notwithstanding any contrary plan provision, effective January 1, 1995, for
purposes of adjusting the $90,000 maximum benefit limitation provided under Plan
Section 5.04 for a Participant who commences receipt of his retirement income
before his Social Security

 

Article VI/46



--------------------------------------------------------------------------------

 

Normal Retirement Age but on or after age 62, the $90,000 maximum benefit
limitation shall be reduced using the early retirement reduction factors
specified under Section 216(l) of the Social Security Act.

 

Further, notwithstanding any contrary Plan provision, effective January 1, 1995,
for purposes of adjusting the form of benefit under the $90,000 limitation
provided under Plan Section 5.04, if the retirement income is payable in a form
other than a life annuity, then the maximum Plan benefit shall be the greater of
its Actuarial Equivalent value of a life annuity benefit computed using either
the Plan assumptions described in Plan Section 1.02 or 5% interest and the
applicable mortality table as defined under Code Section 415(b)(2)(E)(v). If,
however, the retirement income is payable as a lump sum or other form subject to
Code Section 417(e)(3), the applicable interest rate under Code Section
415(b)(2)(E)(ii) shall be substituted for 5% in the preceding sentence.

 

As of January 1 of each calendar year commencing on or after January 1, 1988,
the $90,000 dollar limitation described in Code Section 415(b)(1)(A), as
determined by the Commissioner of Internal Revenue, for that calendar year shall
become effective as the maximum permissible dollar amount of pension payable
under the Plan during the limitation year ending within that calendar year.

 

Article VI/47



--------------------------------------------------------------------------------

 

ARTICLE VI

 

JOINT AND SURVIVOR AND PRERETIREMENT DEATH BENEFITS

 

6.01 Automatic Joint And Survivor Annuity

 

(a) Unless an optional form of benefit is selected, as described in Article VII,
pursuant to a qualified election described in Section 6.03, within the 90-day
period ending on the Annuity Starting Date, a married Participant’s vested
Accrued Benefit will be paid in the form of an automatic joint and survivor
annuity and an unmarried Participant’s vested Accrued Benefit will be paid in
the form of an immediate life annuity. The Participant may elect to have such
annuity distributed upon attainment of the earliest retirement age under the
Plan.

 

(b) An “automatic joint and survivor annuity” is an immediate non transferable
annuity for the life of the Participant with a survivor annuity for the life of
the Spouse which is fifty percent (50%) of the amount of the annuity which is
payable during the life of the Participant and which is the Actuarial Equivalent
of the Accrued Benefit.

 

(c) A Participant’s “earliest retirement age” is the earliest date on which,
under the Plan, the Participant could elect to receive retirement benefits.

 

6.02 Qualified Preretirement Survivor Annuity

 

(a) Unless the Participant and his Spouse elect to waive the qualified
preretirement survivor annuity within the election period pursuant to a
qualified election and if a vested Participant dies after the earliest
retirement age, but prior to the Annuity Starting Date, such Participant’s
surviving Spouse, if any, will receive the same benefit that would be payable if
the Participant had retired with an immediate automatic joint and (50%) survivor
annuity payable on the day before such Participant’s death. In no event,
however, may the Participant and his Spouse elect to waive the qualified
pre-retirement survivor annuity on or subsequent to January 1, 1991.

 

Article VI/48



--------------------------------------------------------------------------------

 

(b) The surviving Spouse may elect to commence payment under such annuity on the
first day of any month after the Participant’s death. The actuarial value of
benefits which commence later than the date on which payments would have been
made to the surviving Spouse under an automatic joint and survivor annuity, in
accordance with this provision, shall be adjusted to reflect the delayed
payment. In calculating the actuarial value of such benefit, the Participant’s
age will be assumed to be his age at his date of death, if death occurs after
the Participant’s earliest retirement age, otherwise it shall be assumed to be
his earliest retirement age.

 

(c) Unless the Participant and his Spouse elect to waive the qualified
preretirement survivor annuity within the election period pursuant to a
qualified election and if, a vested Participant dies on or before the earliest
retirement age, the Participant’s surviving Spouse (if any) will receive the
same benefit that would be payable if the Participant had:

 

  (i)   separated from service on the date of death (or date of separation from
service, if earlier),

 

  (ii)   survived to the earliest retirement age,

 

  (iii)   retired with an immediate qualified joint and survivor annuity at the
earliest retirement age, and

 

  (iv)   died on the day after the earliest retirement age.

 

In no event, however, may the Participant and his Spouse elect to waive the
qualified preretirement survivor annuity on or subsequent to January 1, 1991.

 

(d) Subject to the provisions of Section 8.04 of the Plan, a surviving Spouse
will begin to receive payments at the Participant’s earliest retirement age.
Benefits commencing after the Participant’s earliest retirement age will be the
Actuarial Equivalent of the benefit to which the surviving Spouse would have
been entitled if benefits had commenced at the earliest retirement age under an
immediate automatic joint and (50%) survivor annuity.

 

Article VI/49



--------------------------------------------------------------------------------

 

(e) In the event the death benefit is not paid in the form of a pre-retirement
survivor annuity, it shall be paid to the Participant’s Beneficiary by either of
the following methods, as elected by the Participant, (or if no election has
been made prior to the Participant’s death, by his Beneficiary):

 

  (i)   one lump-sum payment in cash or property;

 

  (ii)   payment in monthly, quarterly, semi-annual or annual cash installments
over a period to be determined by the Participant or his Beneficiary, and in
installments as nearly equal as practicable. After periodic installments
commence, the Beneficiary shall have the right to direct the Trustee to reduce
the period over which such periodic installments shall be made, and the Trustee
shall adjust the cash amount of such periodic installments accordingly.

 

6.03 Qualified Election

 

(a) A Participant may waive the automatic joint and survivor annuity or
qualified preretirement survivor annuity described in Section(s) 6.01 and 6.02
only if:

 

  (i)   the Participant’s Spouse consents in writing to the election; however,
spousal consent is not required if the Participant has elected an annuity for
the life of the Participant with a survivor annuity for the life of the spouse
which is not less than fifty percent (50%) and not more than one hundred percent
(100%) of the annuity payable during the joint lives of the Participant and the
Spouse;

 

  (ii)   with the exception of a life annuity the election designates a specific
alternate Beneficiary, including any class of Beneficiaries or any contingent
Beneficiaries, which may not be changed

 

 

Article VI/50



--------------------------------------------------------------------------------

 



without spousal consent, or the Spouse expressly permits designations by the
Participant without any further spousal consent;

 

  (iii)   the Spouse’s consent acknowledges the effect of the election; and

 

  (iv)   the Spouse’s consent is witnessed by a plan representative or notary
public. Additionally, a Participant’s waiver of the qualified joint and survivor
annuity will not be effective unless the election designates a form of benefit
payment which may not be changed without spousal consent, or the spouse
expressly permits designations by the participant without any further spousal
consent.

 

If it is established to the satisfaction of the Committee that such written
consent may not be obtained because there is no Spouse or the Spouse cannot be
located, a waiver will be deemed a qualified election.

 

Any consent by a Spouse obtained under this provision (or establishment that the
consent of a Spouse may not be obtained) shall be effective only with respect to
such Spouse. A consent that permits designations by the Participant without any
requirement of further consent by such Spouse must acknowledge that the Spouse
has the right to limit consent to a specific Beneficiary, and a specific form of
benefit where applicable, and that the Spouse voluntarily elects to relinquish
either or both of such rights. A revocation of a prior waiver may be made by a
Participant without the consent of the Spouse at any time prior to the
commencement of benefits. The number of revocations shall not be limited. No

 

Article VI/51



--------------------------------------------------------------------------------

 

consent obtained under this provision shall be valid unless the Participant has
received notice as provided in 6.04 below.

 

(b) The “election period” during which a Participant may make a qualified
election to waive the qualified preretirement survivor annuity begins on the
first day of the Plan Year in which the Participant attains age thirty-five (35)
and ends on the date of the Participant’s death. If a Participant separates from
service prior to the first day of the Plan Year in which age thirty-five (35) is
attained, with respect to benefits accrued prior to separation, the election
period shall begin on the date of separation. However, a Participant who will
not yet attain age thirty-five (35) as of the end of any current Plan Year may
make a special qualified election to waive the qualified preretirement survivor
annuity for the period beginning on the date of such election and ending on the
first day of the Plan Year in which the Participant will attain age thirty-five
(35). Such election shall not be valid unless the Participant receives a written
explanation of the qualified preretirement survivor annuity in such terms as are
comparable to the explanation required under Section 6.04. Qualified
preretirement survivor annuity coverage will be automatically reinstated as of
the first day of the Plan Year in which the Participant attains age thirty-five
(35). Any new waiver on or after such date shall be subject to the full
requirements of this Article.

 

(c) Notwithstanding the foregoing, if a distribution is one to which Code
Sections 401(a)(11) and 417 do not apply, such distribution may commence less
than 30 days after the notice required under Section 1.411(a)-11(c) of the
Income Tax Regulations is given, provided that:

 

  (i)   the Employer clearly informs the Participant that the Participant has a
right to a period of at least 30 days after receiving the notice to consider the
decision of whether or not to elect a distribution (and, if applicable, a
particular distribution option), and

 

 

Article VI/52



--------------------------------------------------------------------------------

 

  (ii)   the Participant, after receiving the notice, affirmatively elects a
distribution.

 

(d) Notwithstanding the foregoing, if the distribution is one to which Code
Sections 401(a)(11) and 417 do apply, a Participant may, after receiving the
required notice, affirmatively elect to have his benefit commence sooner than 30
days following his receipt of the notice, provided all of the following
requirements are met:

 

  (i)   the Employer clearly informs the Participant that he has a period of at
least 30 days after receiving the notice to decide when to have his benefit
begin and, if applicable, to choose a particular optional form of payment;

 

  (ii)   the Participant affirmatively elects a date for benefits to begin and,
if applicable, an optional form of payment, after receiving the notice;

 

  (iii)   the Participant is permitted to revoke his election until the later of
his Annuity Starting Date or 7 days following the date he received the notice;

 

  (iv)   the Participant’s Annuity Starting Date is after the date the notice is
provided; and

 

  (v)   payment does not commence less than 7 days following the day after the
notice is received by the Participant.

 

6.04 Notice Requirements

 

(a) With regard to the automatic joint and survivor annuity described in Section
6.01, the Committee shall provide each Participant, no less than thirty (30)
days and no more than ninety (90) days prior to the Annuity Starting Date, a
written explanation of:

 

  (i)   the terms and conditions of an automatic joint and survivor annuity;

 

 

Article VI/53



--------------------------------------------------------------------------------

 

  (ii)   the Participant’s right to make and the effect of an election to waive
the automatic joint and survivor annuity form of benefit;

 

  (iii)   the rights of a Participant’s Spouse;

 

  (iv)   the right to make, and the effect of, a revocation of a previous
election to waive the automatic joint and survivor annuity; and

 

  (v)   the relative values of the various optional forms of benefit under the
Plan.

 

(b) With regard to the qualified preretirement survivor annuity described in
Section 6.02, the Committee shall provide each Participant within the applicable
period for such Participant, a written explanation of the qualified
preretirement survivor annuity in such terms and in such a manner as would be
comparable to the explanation provided for meeting the requirements applicable
to an automatic joint and survivor annuity. The applicable period for a
Participant is whichever of the following periods ends last:

 

  (i)   the period beginning with the first day of the Plan Year in which the
Participant attains age thirty-two (32) and ending with the close of the Plan
Year preceding the Plan Year in which the Participant attains age thirty-five
(35);

 

  (ii)   a reasonable period ending after the individual becomes a Participant;

 

  (iii)   a reasonable period ending after this Article first applies to the
Participant.

 

Notwithstanding the foregoing, notice must be provided within a reasonable
period ending after separation of service in case of a Participant who separates
from service before attaining age thirty-five (35).

 

Article VI/54



--------------------------------------------------------------------------------

 

For purposes of the preceding paragraph, a reasonable period ending after the
enumerated events described in (ii) and (iii) is the end of the two (2) year
period beginning one (1) year prior to the date the applicable event occurs and
ending one (1) year after that date. In the case of a Participant who separates
from service before the Plan Year in which age thirty-five (35) is attained,
notice shall be provided within the two (2) year period beginning one (1) year
prior to separation and ending one (1) year after separation. If such a
Participant thereafter returns to employment with the Employer, the applicable
period for such Participant shall be redetermined.

 

6.05 Transitional Rules

 

(a) Any living Participant not receiving benefits on August 23, 1984, who would
otherwise not receive the benefits prescribed by the previous Sections of this
Article must be given the opportunity to elect to have the prior Sections of
this Article apply if such Participant is credited with at least one (1) Hour of
Service under this Plan or a predecessor plan in a Plan Year beginning on or
after January 1, 1976, and such Participant had at least ten (10) years of
vesting Service when he separated from Service.

 

(b) Any living Participant not receiving benefits on August 23, 1984, who was
credited with at least one (1) Hour of Service under this Plan or a predecessor
plan on or after September 2, 1974, and who is not otherwise credited with any
Service in a Plan Year beginning on or after January 1, 1976, must be given the
opportunity to have his benefits paid in accordance with paragraph (d) below.

 

(c) The respective opportunities to elect (as described in paragraphs (a) and
(b) above) must be afforded to the appropriate Participants during the period
commencing on

 

Article VI/55



--------------------------------------------------------------------------------

 

August 23, 1984, and ending on the date benefits would otherwise commence to
said Participants.

 

(d) Any Participant who has elected pursuant to paragraph (b) above and any
Participant who does not elect under paragraph (a) above or who meets the
requirements of paragraph (a) above except that such Participant does not have
at least ten (10) years of vesting Service when he separates from service shall
have his benefits, if any, distributed in accordance with all of the following
requirements if benefits would have been payable in the form of a life annuity:

 

  (i)   Automatic joint and survivor annuity. If benefits in the form of a life
annuity become payable to a married Participant who:

 

  (A)   begins to receive payments under the Plan on or after Normal Retirement
Age; or

 

  (B)   dies on or after Normal Retirement Age while still working for the
Employer; or

 

  (C)   begins to receive payments on or after the qualified early retirement
age; or

 

  (D)   separates from service on or after attaining Normal Retirement Age (or
the qualified early retirement age) and after satisfying the eligibility
requirements for the payment of benefits under the Plan and thereafter dies
before beginning to receive such benefits;

 

then such benefits will be received under this Plan in the form of a qualified
joint and survivor annuity, unless the Participant has elected otherwise during
the election period. The election period must begin at least six (6) months
before the Participant attains qualified early retirement age and end not more
than ninety (90)

 

Article VI/56



--------------------------------------------------------------------------------

 

days before the commencement of benefits. Any election hereunder will be in
writing and may be changed by the Participant at any time.

 

  (ii)   Election of early survivor annuity. A Participant who is employed after
attaining the qualified early retirement age will be given the opportunity to
elect, during the election period to have a survivor annuity payable on death.
If the Participant elects the survivor annuity, payments under such annuity must
not be less than the payments which would have been made to the Spouse under the
qualified joint and survivor annuity if the Participant had retired on the day
before his death. Any election under this provision will be in writing and may
be changed by the Participant at any time. The election period begins on the
later of (1) the 90th day before the Participant attains the qualified early
retirement age, or (2) the date on which participation begins, and ends on the
date the Participant terminates employment.

 

  (iii)   For purposes of this paragraph (d), the “qualified early retirement
age” is the latest of:

 

  (A)   the earliest date, under the Plan, on which the Participant may elect to
receive retirement benefits,

 

  (B)   the first day of the 120th month beginning before the Participant
reaches normal retirement age, or

 

  (C)   the date the Participant begins participation.

 

The “qualified joint and survivor annuity” is an annuity for the life of the
Participant with a survivor annuity for the life of the Spouse as described in
Section 6.01.

 

Article VI/57



--------------------------------------------------------------------------------

 

6.06 Special Death Benefit

 

The provisions of this Section 6.06 shall be effective for all Plan Years
beginning prior to January 1, 1991, with the exception of the provisions of
Section 6.06(i), which shall be effective on and after July 1, 1993.

 

(a) On the first day of the Plan Year (Anniversary date) coinciding with or next
following a Participant’s satisfaction of the eligibility requirements of
Section 2.01, the Administrator shall instruct the Trustees to purchase a life
insurance Contract with a face amount equal to fifty (50) times the amount of
the Participant’s monthly retirement benefit as determined by Section 5.01.
Additional life insurance Contracts shall be purchased and/or surrendered on
subsequent Anniversary Dates as are necessary to maintain a total face amount
equal to fifty (50) times the Participant’s monthly retirement benefit.

 

(b) Death benefits payable by reason of the death of a Participant shall be paid
to his Beneficiary in accordance with the following provisions:

 

  (i)   Upon the death of a Participant prior to his retirement date, his
Beneficiary shall be entitled to a death benefit in an amount equal to the
Policy proceeds payable at death in accordance with Section 6.02.

 

  (ii)   Such death benefit shall not exceed one hundred (100) times the
Participant’s monthly retirement benefit determined as of his Normal retirement
Date. Any amount in excess shall inure to the Trust Fund and be used to reduce
the future contributions of the Employer.

 

  (iii)   Upon the death of a Participant subsequent to his retirement date, but
prior to commencement of his retirement benefits, his Beneficiary shall be
entitled to a death benefit in an amount equal to the Actuarial Equivalent of
the benefit the Participant would

 

 

Article VI/58



--------------------------------------------------------------------------------

 

 

have received at his retirement date credited with interest subsequent to such
date at the rate determined under Section 411(c)(2)(C) of the Code, if
applicable.

 

  (iv)   Upon the death of a Participant subsequent to the commencement of his
retirement benefits, his Beneficiary shall be entitled to whatever death benefit
may be available under the settlement arrangements pursuant to which the
Participant’s benefit is made payable.

 

  (v)   In the event of a terminated Participant’s death subsequent to his
termination of employment, his Beneficiary shall receive the present value of
such Participant’s vested Accrued Benefit as of the Anniversary Date coinciding
with or next following the date of his death.

 

(c) For a Participant who is found by the Administrator to be insurable only at
a mortality classification other than standard, the Trustees on a uniform and
nondiscriminatory basis shall either (1) purchase an insurance Contract, with a
face amount that can be purchased at the standard rate for coverage as provided
in Section 6.01 for such Participant if he could obtain such coverage, (2)
purchase such insurance Contract, and pay the additional premium attributable to
the excess mortality hazards, or (3) allow the Participant the right to pay the
additional premium attributable to the excess mortality hazards. If a
Participant is determined to be uninsurable, no life insurance Contract shall be
required to be purchased on the life of such Participant.

 

(d) The Administrator may require such proper proof of death and such evidence
of the right of any person to receive the death benefit payable as a result of
the death of a Participant as the Administrator may deem desirable. The
Administrator’s determination of death and the right of any person to receive
payment shall be conclusive.

 

Article VI/59



--------------------------------------------------------------------------------

 

(e) Unless otherwise elected in the manner prescribed in Section 6.02, the
Beneficiary of the death benefit shall be the Participant’s spouse, who shall
receive such benefit in the form of pre-retirement survivor annuity pursuant to
Section 6.02. Except, however, the Participant may designate a Beneficiary other
than his spouse if:

 

  (i)   the Participant and his spouse have validly waived the pre-retirement_
survivor annuity in the manner prescribed in Article VII, and the spouse has
waived his or her right to be the Participant’s Beneficiary,

 

or

 

  (ii)   the Participant has no spouse, or

 

  (iii)   the spouse cannot be located.

 

In such event, the designation of a Beneficiary shall be made on a form
satisfactory to the Administrator. A Participant may at any time revoke his
designation of a Beneficiary or change his Beneficiary by filing written notice
of such revocation or change with the Administrator. However, the Participant’s
spouse must again consent in writing to any such change or revocation. In the
event no valid designation of Beneficiary exists at the time of the
Participant’s death, the death benefit shall be payable to his estate.

 

(f) The benefit payable under this Section shall be paid pursuant to the
provisions of Section 6.02.

 

(g) If a Participant dies before any insurance coverage to which he is entitled
under the Plan is effected, his death benefit form such insurance coverage shall
be limited to the standard-rated premium which was or should have been used for
such purpose.

 

(h) In no event shall the death benefit payable to a surviving spouse be less
than the Actuarial Equivalent of the “minimum spouse’s death benefit” described
in Section 6.02. Life insurance contracts as described in subsection (a) of this
Section 6.06 shall be not be purchased on or subsequent to January 1, 1991.

 

Article VI/60



--------------------------------------------------------------------------------

 

(i) In the event of the death of a Participant after he has retired at Normal,
Early or Delayed Retirement Date, but not after retirement on account of total
and permanent disability, if such Participant has not received at least one
hundred twenty (120) monthly pension payments and he is not receiving a joint
and survivor benefit in accordance with the provisions of Sections 6.01 or 7.01
hereof, the monthly pension will be continued to his Beneficiary. Or, if less
than three thousand five hundred dollars ($3,500), the actuarial equivalent of
the unpaid installments may be paid to the Beneficiary of the Participant in a
single sum. In the event that the retired Participant was eligible for a
deferred pension, as provided in Section 4.02, and his death occurred prior to
the commencement thereof, the amount of the one hundred twenty (120)
installments due to his Beneficiary will be based on the amount of pension which
would have been payable under Section 4.02 if it had commenced as of the last
day of the month in which his death occurred.

 

 

Article VI/61



--------------------------------------------------------------------------------

 

ARTICLE VII

 

OPTIONAL METHODS OF RETIREMENT PAYMENTS

AND REGULATIONS GOVERNING PAYMENT OF BENEFITS

 

7.01 Optional Elections

 

All applications for commencement of benefits must be made on an appropriate
form filed with the Committee no earlier than 90 days before the date the
Participant specifies for the commencement of his benefits. Payment of a
Participant’s benefits shall commence not later than 60 days following the last
day of the Plan Year during which payments are requested to commence in
accordance with the application filed by the Participant.

 

The Committee shall attempt to communicate with a vested Participant at least
once in each year by certified mail, with return receipt requested, directed to
the Participant’s last known address, commencing with the year in which the
Participant reached his Normal Retirement Date and ending with the year in which
he files application with the Committee or the third year following the
Participant’s Normal Retirement Date, whichever first occurs. At the expiration
of the six-month period following the last such notice, the provisions of
Section 15.13 shall apply.

 

Each vested Participant whose Accrued Benefit has a present value in excess of
three thousand five hundred dollars ($3,500), shall have the right, at any time
and from time to time prior to the commencement of a retirement benefit
hereunder, to elect to have such retirement benefit payable under any one of the
options hereinafter set forth in this Section in lieu of the retirement benefit
otherwise payable under any of the provisions of the Plan. The amount of any
optional retirement benefit shall be the Actuarial Equivalent of the Normal Form
of Retirement Benefit otherwise payable to such Participant. The Participant
shall make such an election by written request to the Committee and such an
election will be subject to the spousal consent requirement of Article VI.

 

Article VII/62



--------------------------------------------------------------------------------

 

(a) Joint and Survivor Option: A married Participant may elect to receive
monthly retirement benefit during the lifetime of the Participant and have
either fifty percent (50% ), seventy-five percent (75%), or one hundred percent
(100%) of such monthly retirement benefit continued after the Participant’s
death to his Spouse during the remaining lifetime of the Spouse, within the
restrictions contained in Section 8.04(b)(ii).

 

Notwithstanding the preceding sentence, effective July 1, 1993, a married
Participant may elect to have either fifty percent (50%) or one hundred percent
(100%) of such monthly retirement benefit continued after the Participant’s
death to his Spouse, during the remaining lifetime of the Spouse.

 

(b) Lump-Sum Option: A Participant may elect to receive, in lieu of any other
benefits hereunder, a lump-sum payment representing the Actuarial Equivalent of
the Participant’s Accrued Benefit under the Plan.

 

(c) Life Annuity Option: A Participant may elect to receive a monthly retirement
benefit payable for life with the last payment due in the month in which his
death occurs.

 

7.02 Limitation On Optional Elections

 

(a) Payments under any optional retirement benefit elected under the provisions
of Section 7.01 hereof shall be subject to the distribution period restrictions
of Sections 8.03 and 8.04.

 

(b) A Participant may not elect irrevocably before retirement any option which
would with certainty pay all or part of his non-forfeitable interest to a
designated Beneficiary after the Participant’s death.

 

(c) Any annuity contract distributed by the Plan must be nontransferable and
must contain the same optional forms of benefit provided under the Plan.

 

(d) Once distributions under an optional form of benefit have begun, such form
of payment shall be irrevocable.

 

Article VII/63



--------------------------------------------------------------------------------

 

(e) A Participant who receives a Disability Retirement benefit on or after July
1, 1993, in accordance with Section 9.06 may not elect to receive the Lump-Sum
Option pursuant to Section 7.01(b) of the Plan.

 

Article VII/64



--------------------------------------------------------------------------------

 

ARTICLE VIII

 

REQUIRED COMMENCEMENT OF BENEFITS

 

8.01 General Rules

 

The requirements of Sections 8.02 through 8.07 shall apply to any distribution
of a Participant’s interest for payments commencing prior to January 1, 2000,
and will take precedence only if the operations of the provisions of any other
Article would be inconsistent with the provisions of this Article. Unless
otherwise specified, the provisions of Sections 8.02 through 8.07 apply to
calendar years beginning after December 31, 1984 and before January 1, 2000. All
distributions required under this Article shall be determined and made in
accordance with the Income Tax Regulations under Section 401(a)(9) of the Code,
including the minimum distribution incidental benefit requirement of Section
1.401(a)(9)-2 of the proposed Income Tax Regulations. Words and phrases used in
Sections 8.02 through 8.07 that are capitalized but not defined in Article I are
defined in Section 8.06.

 

8.02 Required Beginning Date

 

The entire interest of a Participant must be distributed or begin to be
distributed no later than the Participant’s Required Beginning Date.

 

8.03 Distribution Periods

 

As of the first Distribution Calendar Year, distributions, if not made in a
single-sum, may only be made over one of the following periods, or a combination
thereof:

 

(a) the life of the Participant,

 

(b) the life of the Participant and a Designated Beneficiary,

 

(c) a period certain not extending beyond the Life Expectancy of the
Participant, or

 

(d) a period certain not extending beyond the Joint and Last Survivor Expectancy
of the Participant and a Designated Beneficiary.

 

Article VIII/65



--------------------------------------------------------------------------------

 

8.04 Determination Of Amount To Be Distributed Each Year

 

(a) If the Participant’s interest is to be paid in the form of annuity
distributions under the Plan, payments under the annuity shall satisfy the
following requirements:

 

  (i)   the annuity distributions must be paid in periodic payments made at
intervals not longer than one (1) year;

 

  (ii)   the distribution period must be over a life (or lives) or over a period
certain not longer than a Life Expectancy (or Joint Life and Last Survivor
Expectancy) described in Section 401(a)(9)(A)(ii) or Section 401(a)(9)(B)(iii)
of the Code, whichever is applicable;

 

  (iii)   the Life Expectancy (or Joint Life and Last Survivor Expectancy) for
purposes of determining the period certain shall be determined without
recalculation of Life Expectancy;

 

  (iv)   once payments have begun over a period certain, the period certain may
not be lengthened even if the period certain is shorter than the maximum
permitted;

 

  (v)   payments must either be nonincreasing or increase only as follows:

 

  (A)   with any percentage increase in a specified and generally recognized
cost-of-living index;

 

  (B)   to the extent of the reduction to the amount of the Participant’s
payments to provide for a survivor benefit upon death, but only if the
Beneficiary whose life was being used to determine the distribution period
described in subparagraph (ii) above dies and the payments continue otherwise in
accordance with that subparagraph over the life of the Participant; or

 

Article VIII/66



--------------------------------------------------------------------------------

 

  (C)   because of an increase in benefits under the Plan.

 

  (vi)   If the Participant elects the Joint and Survivor Option or Period
Certain Option, the amount which must be distributed on or before the
Participant’s Required Beginning Date (or, in the case of distributions after
the death of the Participant, the date distributions are required to begin
pursuant to Section 8.05 below) shall be the payment which is required for one
(1) payment interval. The second payment need not be made until the end of the
next payment interval even if that payment interval ends in the next calendar
year. Payment intervals are the periods for which payments are received, e.g.,
bimonthly, monthly, semi-annually, or annually.

 

(b) Annuities purchased after December 31, 1988, are subject to the following
additional conditions:

 

  (i)   Unless the Participant’s Spouse is the Designated Beneficiary, if the
Participant’s interest is being distributed in the form of a period certain
annuity without a life contingency, the period certain as of the beginning of
the first Distribution Calendar Year may not exceed the applicable period
determined using the table set forth in Q&A A-5 of Section 1.401(a)(9)-2 of the
Proposed Income Tax Regulations.

 

  (ii)   If the Participant’s interest is being distributed in the form of a
joint and survivor annuity for the joint lives of the Participant and a
nonspouse Beneficiary, annuity payments to be made on or after the Participant’s
Required Beginning Date to the Designated Beneficiary after the Participant’s
death must not at any time

 

Article VIII/67



--------------------------------------------------------------------------------

 

         exceed the applicable percentage of the annuity payment for such period
that would have been payable to the Participant using the table set forth in Q&A
A-6 of Section 1.401(a)(9)-2 of the proposed Income Tax Regulations.

 

(c) Transitional Rule.

 

If payments under an annuity which complies with Section (a) above begin prior
to January 1, 1989, the minimum distribution requirements in effect as of July
27, 1987, shall apply to distributions from this Plan, regardless of whether the
annuity form of payment is irrevocable. This transitional rule also applies to
deferred annuity contracts distributed to or owned by the Participant prior to
January 1, 1989, unless additional contributions are made under the Plan by the
Employer with respect to such contract.

 

(d) If the form of distribution is an annuity made in accordance with this
Section 8.04(d), any additional benefits accruing to the Participant after his
or her Required Beginning Date shall be distributed as a separate and
identifiable component of the annuity beginning with the first payment interval
ending in the calendar year immediately following the calendar year in which
such amount accrues.

 

(e) Any part of the Participant’s interest which is in the form of an individual
account shall be distributed in a manner satisfying the requirements of Section
401(a)(9) of the Code and the regulations thereunder.

 

8.05 Death Distribution Provisions

 

(a) Distribution beginning before death. If the Participant dies after
distribution of his interest has begun, the remaining portion of such interest
will continue to be distributed at least as rapidly as under the method of
distribution being used prior to the Participant’s death.

 

(b) Distribution beginning after death. If the Participant dies before
distribution of his interest begins, distribution of the Participant’s entire
interest shall be

 

Article VIII/68



--------------------------------------------------------------------------------

completed by December 31 of the calendar year containing the fifth anniversary
of the Participant’s death except to the extent that an election is made to
receive distributions in accordance with (i) or (ii) below:

 

  (i)   if any portion of the Participant’s interest is payable to a Designated
Beneficiary, distributions may be made over the life or over a period certain
not greater than the Life Expectancy of the Designated Beneficiary commencing on
or before December 31 of the calendar year immediately following the calendar
year in which the Participant died;

 

  (ii)   if the Designated Beneficiary is the Participant’s surviving Spouse,
the date distributions are required to begin in accordance with (i) above shall
not be earlier than the later of December 31 of the calendar year immediately
following the calendar year in which the Participant died, or December 31 of the
calendar year in which the Participant would have attained age 70½. If the
Participant has not made an election pursuant to this Section by the time of his
death, the Participant’s Designated Beneficiary must elect the method of
distribution no later than the earlier of December 31 of the calendar year in
which distributions would be required to begin under this Section, or December
31 of the calendar year which contains the fifth anniversary of the date of
death of the Participant. If the Participant has no Designated Beneficiary, or
if the Designated Beneficiary does not elect a method of distribution, then
distribution of the Participant’s entire interest must be completed by December
31 of the calendar year containing the fifth anniversary of the Participant’s
death.

 

 

Article VIII/69



--------------------------------------------------------------------------------

 

(c) For purposes of Section 8.05(b) above, if the surviving Spouse dies after
the Participant, but before payments to such Spouse begin, the provisions of
Section 8.05(b), with the exception of paragraph (ii) therein, shall be applied
as if the surviving Spouse were the Participant.

 

(d) For purposes of this Section 8.05, distribution of a Participant’s interest
is considered to begin on the Participant’s Required Beginning Date (or, if
Section 8.05(c) above is applicable, the date distribution is required to begin
to the surviving Spouse). If distribution in the form of an annuity described in
Section 8.04 above irrevocably commences to the Participant before the Required
Beginning Date, the date distribution is considered to begin is the date
distribution actually commences.

 

8.06 Definitions

 

(a) Designated Beneficiary. The individual who is designated as the Beneficiary
under Articles VI and VII of the Plan.

 

(b) Distribution Calendar Year. A calendar year for which a minimum distribution
is required. For distributions beginning before the Participant’s death, the
first Distribution Calendar Year is the calendar year immediately preceding the
calendar year which contains the Participant’s Required Beginning Date. For
distributions beginning after the Participant’s death, the first Distribution
Calendar Year is the calendar year in which distributions are required to begin
pursuant to Section 8.05 above.

 

(c) Life Expectancy. The Life Expectancy (or Joint and Last Survivor Expectancy)
calculated using the attained age of the Participant (or Designated Beneficiary)
as of the Participant’s (or Designated Beneficiary’s) birthday in the applicable
calendar year. The applicable calendar year shall be the first Distribution
Calendar Year. If the annuity payments commence before the Required Beginning
Date, the applicable calendar year is the year such payments commence. Life
Expectancy and Joint and Last Survivor Expectancy are computed

 

Article VIII/70



--------------------------------------------------------------------------------

 

by use of the expected return multiples in Tables V and VI of Section 1.72-9 of
the Income Tax Regulations.

 

(d) Required Beginning Date.

 

  (i)   General rule. The Required Beginning Date of a Participant is the first
day of April of the calendar year following the calendar year in which the
Participant attains age 70½

 

  (ii)   Transitional rule. The Required Beginning Date of a Participant who
attains age 70½ before January 1, 1988, shall be determined in accordance with
(a) or (b) below:

 

  (A)   Non-Five-Percent Owners. The Required Beginning Date of a Participant
who is not a “Five-Percent Owner” (as defined in (c) below) is the first day of
April of the calendar year following the calendar year in which the later of
retirement or attainment of age 70½ occurs.

 

  (B)   Five-Percent Owners. The Required Beginning Date of a Participant who is
a Five-Percent Owner during any year

 

  (1)   the calendar year in which the Participant attains age 70½, or

 

  (2)   the earlier of the calendar year with or within which ends the Plan Year
in which the Participant becomes a Five-Percent Owner, or the calendar year in
which the Participant retires.

 

The Required Beginning Date of a Participant who is not a Five-Percent Owner who
attains age 70½ during 1988 and who has not retired as of January 1, 1989, is
April 1, 1990.

 

Article VIII/71



--------------------------------------------------------------------------------

 

  (iii)   Five-Percent Owner. A Participant is treated as a Five-Percent Owner
for purposes of this Section if such Participant is a Five Percent Owner as
defined in Section 416(i) of the Code (determined in accordance with Section 416
but without regard to whether the Plan is top-heavy) at any time during the Plan
Year ending with or within the calendar year in which such owner attains age 66½
or any subsequent Plan Year.

 

  (iv)   Once distributions have begun to a Five-Percent Owner under this
Section, they must continue to be distributed, even if the Participant ceases to
be a Five-Percent Owner in a subsequent year.

 

8.07 Transitional Rule

 

(a) Notwithstanding the other requirements of this Article and subject to the
requirements of Article VI, distribution on behalf of any Participant, including
a Five-Percent Owner, may be made in accordance with all of the following
requirements (regardless of when such distribution commences):

 

  (i)   The distribution by the trust is one which would not have disqualified
such trust under Section 401 (a) (9) of the Internal Revenue Code as in effect
prior to amendment by the Deficit Reduction Act of 1984.

 

  (ii)   The distribution is in accordance with a method of distribution
designated by the Participant whose interest in the Trust is being distributed
or, if the Participant is deceased, by a Beneficiary of such Participant.

 

 

Article VIII/72



--------------------------------------------------------------------------------

 

  (iii)   Such designation was in writing, was signed by the Participant or the
beneficiary, and was made before January 1, 1984.

 

  (iv)   The Participant had accrued a benefit under the Plan as of December 31,
1983.

 

  (v)   The method of distribution designated by the Participant or the
Beneficiary specified the time at which distribution will commence, the period
over which distributions will be made, and in the case of any distribution upon
the Participant’s death, the Beneficiaries of the Participant listed in order of
priority.

 

(b) A distribution upon death will not be covered by this transitional rule
unless the information in the designation contains the required information
described above with respect to the distributions to be made upon the death of
the Participant.

 

(c) For any distribution which commences before January 1, 1984, but continues
after December 31, 1983, the Participant, or the Beneficiary, to whom such
distribution is being made, will be presumed to have designated the method of
distribution under which the distribution is being made if the method of
distribution was specified in writing and the distribution satisfies the
requirements for designating a Beneficiary in Section 8.06(a).

 

(d) If a designation is revoked, any subsequent distribution must satisfy the
requirements of Section 401(a)(9) of the Code and the regulations thereunder. If
a designation is revoked subsequent to the date distributions are required to
begin, the Trust must distribute by the end of the calendar year following the
calendar year in which the revocation occurs the total amount not yet
distributed which would have been required to have been distributed to satisfy
Section 401(a)(9) of the Code and the regulations thereunder, but for the Tax
Equity and Fiscal Responsibility Act of 1982 Section 242(b)(2) election. For
calendar years beginning after December 31, 1988, such distributions must meet
the minimum distribution incidental benefit requirements in Section
1.401(a)(9)-2 of the proposed Income Tax Regulations. Any changes in

 

Article VIII/73



--------------------------------------------------------------------------------

 

the designation will be considered to be a revocation of the designation.
However, the mere substitution or addition of another Beneficiary (one not named
in the designation) under the designation will not be considered to be a
revocation of the designation, so long as such substitution or addition does not
alter the period over which distributions are to be made under the designation,
directly or indirectly (for example, by altering the relevant measuring life).
In the case in which an amount is transferred or rolled over to this Plan from
another plan, the rules in Q&A J-2 and Q&A J-3 of Section 1.401(a)(9)-1 of the
proposed Income Tax Regulations shall apply.

 

8.08 Required Distributions after December 31, 1989

 

The following provision shall take effect for distributions made on or after
January 1, 2000, notwithstanding any contrary Plan provision.

 

Notwithstanding the preceding paragraph, in the case of a Participant in active
service who is a 5% owner (as defined under Section 416(i) of the Code) of the
Employer or an Affiliated Employer, the Participant’s retirement Allowance shall
begin not later than April 1 following the calendar year in which he attains age
70½. In the case of any other Participant who attains age 70½ prior to January
1, 2000, payment of such Participant’s Pension shall begin not later than April
1 following the calendar year in which he attains age 70½. Notwithstanding any
contrary provision, effective January 1, 2000, in the case of a Participant who
is not a 5% owner as described above, payment of such Participant’s retirement
Allowance shall begin not later than April 1 of the calendar year following the
later of the calendar year in which he attains age 70½ or retires.

 

In accordance with IRS Announcement 2001-18, with respect to distributions under
the Plan made for calendar years beginning on or after January 1, 2002, the Plan
will apply the minimum distribution requirements of Code Section 401(a)((9) in
accordance with the regulations under Code Section 401(a)(9) that were proposed
on January 17, 2000 and published in the Federal Register, Volume 66, No. 11,
Pages 3928 through 3949, notwithstanding any contrary

 

Article VIII/74



--------------------------------------------------------------------------------

 

Plan provision. This provision shall continue in effect until the end of the
last calendar year beginning before the effective date of the final regulations
under Code Section 401(a)(9) or such other date as may be specified in guidance
published by the Internal Revenue Service.

 

Effective January 1, 2000, if a Participant, who is not a 5% owner, continues
employment with the Employer after his attainment of age 70 ½ and does not
commence distribution of his retirement Allowance upon attainment of age 70 ½,
his retirement Allowance shall be actuarially increased to take into account the
period after age 70 ½ in which he does not receive any benefits under the Plan
in accordance with Code Section 401(a)(9)(C)(iii)

 

 

Article VIII/75



--------------------------------------------------------------------------------

 

ARTICLE IX

 

BENEFITS ON TERMINATION OF EMPLOYMENT AND RETIREMENT UPON DISABILITY

 

9.01 Termination Generally

 

All rights of a Participant to all benefits under the Plan will cease upon his
termination of employment with the Employer prior to satisfaction of the
conditions for retirement set forth in Article IV of the Plan, for a reason
other than death, except as otherwise provided in the following Sections of this
Article. The only benefits of any kind payable under any of the provisions of
the Plan in the event of the death of a Participant prior to commencement of his
retirement benefit are those provided in Article VI and Article VII hereof.

 

9.02 Conditions For Vested Retirement Benefits

 

If a Participant is in the employment of the Employer on the date he attains
Normal Retirement Age, he shall have a one hundred percent (100%) vested
interest in his Accrued Benefit. If the Participant terminates employment with
the Employer at any time prior to his Normal or Early Retirement Date, other
than by death or Disability, the Participant shall have a vested interest in his
Accrued Benefit equal to the percentage determined in accordance with the
following schedule on the basis of his Years of Service:

 

Number of Years

--------------------------------------------------------------------------------

    

Percentage of Accrued Benefit

--------------------------------------------------------------------------------

 

Less than 5 full years

    

0

%

5 full years

    

100

%

 

9.03 Form And Amount Of Vested Retirement Benefit

 

(a) A terminated vested Participant shall receive his Accrued Benefit,
determined as provided in this Section 9.03, commencing on his Normal Retirement
Date. The amount of monthly retirement benefit payable shall be determined in
the manner providedin Section 1.01(a).

 

Article IX/76



--------------------------------------------------------------------------------

 

(b) If a Participant satisfies the requirement for the commencement of benefits
prior to his Normal Retirement Date in accordance with the provisions of Section
4.03(b) the amount of such pension shall be the vested amount provided in
Section 9.02 reduced in accordance with the provisions of Section 1.02.

 

9.04 Single Sum Pay ment Of Value Of Vested Retirement Benefits

 

(a) Upon a Participant’s termination of Service, the Committee shall direct the
Trustee to pay him, in a single sum, an amount equal to the Actuarial Equivalent
value, as of the first day of the Plan Year in which the payment is made,
through June 30, 1993 and as of the date of payment effective on and after July
1, 1993, of the vested Accrued Benefit payable in lieu of any other form of such
retirement benefit, provided the amount of such Actuarial Equivalent is not in
excess of three thousand five hundred ($3,500). The Actuarial Equivalent value
of such cash out, shall be determined in accordance with the provisions of
Section 1.02 of the Plan. The nonvested portion of a Participant’s Accrued
Benefit, if any, shall be treated as a forfeiture upon such cash out. For
purposes of this Section, if the Actuarial Equivalent value of a Participant’s
vested Accrued Benefit is zero, the Participant shall be deemed to have received
a distribution of such vested benefit. If the Participant’s vested Accrued
Benefit exceeds three thousand five hundred dollars ($3,500), he may elect to
receive such amount upon termination of employment, and any nonvested portion of
his retirement benefit shall be treated as a forfeiture upon such cash out. The
Committee shall offer such Participant an annuity under Section 6.01, or any
option under Article VII.

 

(b) If a Participant receives or is deemed to receive a distribution pursuant to
this Section and the Participant resumes covered employment under the Plan, he
shall have the right to restore his Employer-derived Accrued Benefit (including
all optional forms of benefits and subsidies relating to such benefits) upon the
repayment to the Plan of the full amount of the distribution plus interest,
compounded annually from the date of distribution at the rate in effect under
Section 411(c)(2)(C)(iii) of the Code or any regulations relative thereto, as
effective on the

 

Article IX/77



--------------------------------------------------------------------------------

 

date of such repayment. Such repayment must be made before the earlier of five
(5) years after the first date on which the Participant is subsequently
reemployed by the Employer, or the date the Participant incurs five (5)
consecutive 1-year Breaks in Service following the date of distribution. If
repayment is not made as described herein, then all Years of Credited Service
for which he received payment shall be disregarded for purposes of determining
benefit accrual.

 

(c) If a Participant receives or is deemed to receive a cashout under paragraph
(a) above, then all Years of Credited Service for which he receives payment
shall be disregarded for purposes of determining benefit accrual unless he makes
the repayment described in paragraph (b) above.

 

(d) Notwithstanding the above, no restoration of such benefits shall be made and
no repayment of such distributions will be permitted in the case of

 

  (i)   any Participant who was fully vested,

 

  (ii)   any Participant who is reemployed after incurring five consecutive
Breaks-in-Service,

 

  (iii)   any Participant who incurred a one year Break-in-Service prior to
December 9, 1985 and reemployment, or

 

  (iv)   any Participant who did not incur a one year Break-in-Service prior to
reemployment by December 9, 1993, but failed to repay the amount distributed
within two years of reemployment.

 

9.05 Participant And Spousal Consent For Immediately Distributable Benefits

 

If the present value of a Participant’s vested Accrued Benefit exceeds (or at
any time of any prior distribution exceeded) three thousand five hundred dollars
($3,500), and the Accrued Benefit is immediately distributable, the Participant
and the Participant’s Spouse (or where either the Participant or the Spouse has
died, the survivor) must consent to any distribution of such Accrued Benefit.
The consent of the Participant and the Participant’s Spouse shall be obtained in
writing within the 90-day period ending on the Annuity Starting Date. The

 

Article IX/78



--------------------------------------------------------------------------------

 

Committee shall notify the Participant and the Participant’s Spouse of the right
to defer any distribution until the Participant’s Accrued Benefit is no longer
immediately distributable. Such notification shall include a general description
of the material features, and an explanation of the relative values of, the
optional forms of benefit available under Article VII of the Plan in a manner
that would satisfy the notice requirements of Code Section 417(a)(3), and shall
be provided no less than thirty (30) days and no more than ninety (90) days
prior to the Annuity Starting Date. Notwithstanding the foregoing, only the
Participant need consent to the commencement of a distribution in the form of an
Automatic Joint and Survivor Annuity, described in Section 6.01 of the Plan,
while the Accrued Benefit is immediately distributable. Neither the consent of
the Participant nor the Participant’s Spouse shall be required to the extent
that a distribution is required to satisfy Section 401(a)(9) or Section 415 of
the Code. An Accrued Benefit is “immediately distributable” if any part of the
Accrued Benefit could be distributed to the Participant (or surviving Spouse)
before the Participant attains (or would have attained if not deceased) the
later of Normal Retirement Age or age sixty-two (62).

 

9.06 Disability Termination

 

(a) A Participant shall be eligible for a Disability Retirement as defined in
Section 4.04 if he has incurred, through some unavoidable cause, a total and
permanent Disability as defined in Article I. Disability shall be deemed to have
resulted from an unavoidable cause unless it was contracted, suffered, or
incurred while the Participant was engaged in a willful criminal enterprise or
resulted from a deliberate self-inflicted injury.

 

(b) Upon a Participant’s retirement under this Section 9.06, the Participant
shall be automatically entitled to receive a monthly retirement benefit,
commencing on the first day of the month following his date of Disability, and
continuing on the first day of each month thereafter during his lifetime, only
as long as he remains totally and permanently disabled. Such monthly retirement
benefit shall be his Accrued Benefit, determined in accordance with Section 1.01
with Average Monthly Compensation as of the date of his Disability retirement.
Upon the

 

Article IX/79



--------------------------------------------------------------------------------

 

election of the Participant, any pension payable under this Section 9.06 may be
paid in any optional method of retirement payment provided in Section 7.01
hereof, with the exception of the Lump Sum option effective July 1, 1993 as
provided under Section 7.01 hereof, subject to the spousal consent provisions of
Article VI.

 

(c) Benefits payable under this Section 9.06 shall be in lieu of any benefits
payable under any other Section of this Plan; provided however, any loss of
rights to benefits under this Section 9.06 shall not deprive a Participant of
any benefits that he might otherwise be entitled to receive under the Plan.

 

(d) Effective July 1, 1993 and at the sole discretion of the Participant, if he
is concurrently eligible for an Early Retirement pension at the time of his
disability, which pension while smaller than his disability pension would carry
an installment certain feature under Section 6.06 which would not be attached to
a disability pension, the Participant may elect to take his Early Retirement
benefit under Section 5.03.

 

(e) If a Participant loses all rights to any benefits under this Section 9.06
because, prior to his Normal Retirement Date, his total and permanent Disability
has ceased, and if such Participant resumes employment for the Employer
immediately after the cessation of such Disability, then automatically after
such resumption of employment he shall resume participation in the Plan.

 

Prior to July 1, 1993, the benefits to which such Participant will subsequently
be entitled, however, will be reduced by an amount which is the Actuarial
Equivalent of any benefits the Participant has received.

 

(f) Effective July 1, 1993, in the event that a Participant who has been
determined to be totally and permanently disabled recovers sufficiently to have
his earning ability partially restored, the degree of partial disability
continuing shall be determined as provided in the following paragraph hereof and
the pensioner shall thereafter receive the corresponding proportion of his
disability pension; for example, if he has recovered twenty-five

 

Article IX/80



--------------------------------------------------------------------------------

 

percent (25%) of his earning ability he shall receive thereafter only
three-quarters (3/4) of his original pension, and if he is found to be still
fifty percent (50%) disabled, he shall receive one-half (1/2) of his original
disability pension. If the Participant has recovered more than one-half (1/2) of
the earning capacity which he had at the time of his total and permanent
disability, his disability income hereunder shall thereupon terminate. No
further reduction shall be made in any Participant’s disability pension after he
has reached his Normal Retirement Date, but reductions theretofore made shall
continue in effect. No reduction shall be made in the disability pension of any
Participant who was eligible for an early retirement pension on the date of his
disability which would reduce his disability pension to an amount less than the
early retirement pension to which he would have been entitled if he had elected
the immediate commencement of said early retirement pension.

 

(g) The Committee shall have the right from time to time to have medical
examination or examinations made by a duly licensed physician or physicians
selected by it, to determine whether total or partial disability is continuing,
and the degree thereof, and to ascertain from the Participant by interrogatories
or otherwise the extent to which he has had his earning power restored, and upon
such findings to discontinue or reduce payments accordingly. If the disabled
Participant refuses to submit to such medical examinations, or submit any other
information requested, the Committee shall have the power to suspend or withhold
the payment of any benefit until the Participant does so submit. Should a
Participant falsify any such statement, his benefit shall thereupon immediately
terminate. Based upon such examination and statement of the Participant, the
Committee shall then determine whether the pensioner is totally or partially
disabled and, if partially, the extent of recovery attained, or whether such
disability has fully ceased. The Committee shall have the right to accept and
act on evidence acceptable to it for purposes of determining whether the
pensioner is still eligible to receive such or any disability payments.

 

Article IX/81



--------------------------------------------------------------------------------

 

ARTICLE X

 

FUNDING

 

10.01 Contributions By Participants

 

No contributions by Participants will be required or permitted under the Plan.

 

10.02 Contributions By Employer

 

(a) The cost of all benefits payable under the Plan will be borne by the
Employer. The Employer shall establish and maintain a policy for funding such
cost so that such policy cause the Plan to be funded consistent with Federal
law. Contributions by the Employer shall be paid to a Trustee at such times and
in such amounts as shall be determined by the Board acting under the advice of
an actuary, who shall be an actuary enrolled by the United States Government in
accordance with Subtitle C of Title III of the Employee Retirement Income
Security Act of 1974, as amended. All contributions shall be irrevocable (except
as provided in Section 15.16 hereof) and may be used only for the benefit of the
Participants and their Contingent Annuitants, Spouses and/or Beneficiaries.

 

(b) In addition to its contributions, the Employer may elect to pay all the
administrative expenses of the Plan and all fees and retainers of the Plan’s
Trustee, Plan Administrator, actuary, accountant, counsel, consultant,
Administrator, or other specialist so long as the Plan or Trust Fund remains in
effect. If the Employer does not pay all or part of such expenses the Trustee
shall pay these expenses from the Trust Fund. All expenses directly relating to
the investments of the Trust Fund, including taxes, brokerage commissions, and
registration charges must be paid from the Trust Fund.

 

10.03 Fund

 

The Employer, in order to establish a fund for payment of benefits under the
Plan, has entered into a Trust Agreement with the Trustee, whereby the
contributions are held, invested and applied to the payment of benefits
hereunder. The Trust Agreement shall contain

 

Article IX/82



--------------------------------------------------------------------------------

 

such powers and reservations as to investments, reinvestment, control and
disbursements of the funds, and such other provisions consistent with the
provisions of the Plan and its nature and purposes as shall be agreed upon and
set forth therein. The Trustee shall, in accordance with the terms of such
agreement, accept and receive all sums of money paid to it from time to time by
the Employer and shall hold, invest, reinvest, manage and administer such moneys
and the increment, increase, earnings and income thereof as a fund for the
exclusive benefit of the Participants and their Contingent Annuitants, Spouses
and/or Beneficiaries. The Trustee shall not have the power to inquire into the
correctness of the amounts tendered to it as required by the Plan, nor to
enforce the payment of any contributions hereunder.

 

Article IX/83



--------------------------------------------------------------------------------

 

ARTICLE XI

 

ADMINISTRATION

 

11.01 Assignment Of Administrative Authority

 

The Board shall appoint a Committee the members of which shall be officers or
other Employees, or any other individuals, who shall be appointed by and serve
at the pleasure of the Board. A member may resign, by written resignation to the
Board and Committee. Vacancies arising by virtue of resignation, death or
otherwise, shall be filled by the Board. The members of the Committee shall
exercise their duties on the Committee as fiduciaries, having due regard for the
standards that a prudent man would exercise under similar circumstances. No
member shall participate in the discussion or vote on any matter regarding his
own benefit.

 

11.02 Organization And Operation Of Committee

 

The Committee shall hold meetings upon such notice, at such place or places and
at such time or times, as the Committee may, from time to time, determine. The
Committee shall act by a majority of its members at the time in office, and such
action may be taken either by a vote at a meeting or in writing without a
meeting. The Committee may authorize any one or more of its members to execute
any document or documents on behalf of the Committee, in which event the
Committee shall notify the Trustee in writing of such action and the name or
names of its member or members so designated. Committee directions to the
Trustee must be performed in a manner consistent with the terms of the
applicable Trust Agreement. The Committee may adopt such bylaws and regulations
as it deems desirable for the conduct of its affairs. It may appoint such agents
who need not be members of the Committee, as it may deem necessary for the
effective performance of its duties, and may delegate to such agents such powers
and duties, whether ministerial or discretionary, as the Committee may deem
expedient or appropriate. The compensation of such agents shall be fixed by the
Committee within limits set by the Board. Any delegates appointed by the
Committee pursuant to this

 

Article IX/84



--------------------------------------------------------------------------------

Section 11.02 shall enjoy and be bound by the same powers and duties accorded to
the Committee by Section 11.03.

 

11.03 Powers And Duties

 

The Committee shall administer the Plan in accordance with its terms and
pursuant to uniform rules of procedure. The Committee shall exercise sole,
unilateral, and absolute discretionary authority to determine all matters
arising in the administration, interpretation and application of the Plan
including, but not limited to, all questions of coverage, eligibility for,
amount of, and methods of providing or arranging for Plan benefits and the right
to remedy or resolve possible ambiguities, inconsistencies, or omissions by
general rule or particular decision. All disbursements of benefits under the
Plan by the Plan Administrator shall be made upon, and in accordance with, the
written instructions of the Plan Administrator. The decisions of the Plan
Administrator shall be conclusive, final, and binding upon all persons dealing
with the Plan or Fund or claiming benefits and shall be given deference in any
arbitral or judicial appeal of the decision. In any such appeal, the Plan
Administrator’s determination may be overturned only if their interpretation of
the Plan or Agreement and Declaration of Trust was arbitrary and capricious or
if the Plan Administrator’s decision was otherwise arbitrary and capricious.

 

11.04 Records And Reports Of Committee

 

The Committee shall keep a record of all its proceedings and acts, and shall
keep all such books of account, records, and other data as may be necessary for
proper administration of the Plan. The Committee shall notify the Board of any
action taken by the Committee and, when required, shall notify any other
interested person or persons.

 

11.05 Payment Of Expenses

 

The members of the Committee shall serve without compensation for services as
such, but the Employer shall pay or reimburse the Committee for all expenses
reasonably incurred by the Committee, including the compensation of its agents.

 

Article IX/85



--------------------------------------------------------------------------------

 

11.06 Determination Of Benefits

 

(a) The Committee shall establish rules and procedures to be followed by the
Participants, Spouses and Contingent Annuitants, in filing applications for
benefits and for furnishing and verifying proofs necessary to establish age,
Service, Credited Service, Average Monthly Compensation, and any other matters
required in order to establish the right to benefits in accordance with the
Plan.

 

(b) The Committee shall receive all applications for benefits. Upon receipt by
the Committee of such an application, it shall determine all facts which are
necessary to establish the right of the applicant to benefits under the
provisions of the Plan and the amount thereof as herein provided. Upon request,
the Committee will afford any applicant the right of a hearing with respect to
any finding of fact or determination.

 

(c) To enable the Committee to perform its functions, the Employer shall supply
full and timely information to the Committee of all matters relating to the
retirement, death or other cause for termination of employment of all
Participants and such other pertinent facts as the Committee may require; and
the Committee shall advise the Trustee of such of the foregoing facts as may be
pertinent to the Trustee’s administration of the Fund.

 

11.07 Additional Committee Duties

 

The Committee shall prepare and distribute to the Participants, at the expense
of the Employer, and in such a manner as it shall deem appropriate, information
concerning the Plan.

 

11.08 Reliance On Reports

 

Members of the Committee and the Employer shall be entitled to rely upon all
tables, valuations, certificates and reports furnished by any actuary designated
by the Board, upon all certificates and reports made by an accountant selected
or approved by the Board, upon all opinions by any counsel selected or approved
by the Committee and upon all opinions by any counsel selected or approved by
the Board, and the members of the Committee and the

 

Article IX/86



--------------------------------------------------------------------------------

Employer and its officers and the Trustee shall be fully protected in respect to
any action taken or suffered in good faith reliance upon the advice or opinion
of any such actuary, accountant, physician or counsel, provided such actuary,
accountant, physician or counsel was selected in a prudent manner, and all
action so taken or suffered shall be conclusive upon each of them and upon all
Participants, Contingent Annuitants, Spouses and/or Beneficiaries.

 

11.09 Liability And Indemnification

 

The members of the Committee shall act as fiduciaries with respect to all of the
provisions of the Plan, except with regard to the holding, investing,
reinvesting and managing the assets of the Fund, and shall act with respect to
all matters within their scope of authority as prudent men would act under like
circumstances. The Trustee designated hereof shall be a fiduciary or fiduciaries
solely with regard to the holding, investing, reinvesting and managing of the
assets of the Fund. Nevertheless, the Employer shall indemnify the members of
the Committee with regard to any expense the Trustee may incur in defending a
suit arising out of the performance of the duties imposed upon it by this Plan
or any liability that may arise with respect to the payment of any judgment or
settlement arising from any responsibility imposed by this Plan, except for any
wilful misconduct or any act done in bad faith. The Employer shall also
indemnify any member of the Board and any other Employee of the Employer with
regard to any expense they may incur in defending a suit arising out of the
performance of the duties imposed upon them by this Plan or any liability that
may arise with respect to the payment of any judgment or settlement from any
responsibility imposed by this Plan, except for any wilful misconduct or any act
done in bad faith.

 

11.10 Limitation Of Powers Of Committee

 

The Committee shall have no power in any way to modify, alter, add to or
subtract from any provision of the Plan without formal Plan amendment. Further,
actions taken or instructions given by the Committee shall be uniform in their
nature and applicable to all Participants in a non-discriminatory manner.

 

Article IX/87



--------------------------------------------------------------------------------

 

11.11 Claim Procedure For Benefits

 

(a) Any application for benefits or request for specific information with
respect to benefits under the Plan, must be made to the Committee in writing by
a Participant or his Beneficiary. Oral communications will not be recognized as
a formal request or claim for benefits.

 

(b) The Committee shall provide adequate notice in writing to any Participant or
Beneficiary whose claim for benefits under the Plan has been denied (i) setting
forth the specific reasons for such denial, specific references to pertinent
plan provisions, a description of any material and information which had been
requested but not received by the Committee, and (ii) advising such Participant
or Beneficiary that any appeal of such adverse determination must be in writing
to the Committee, within such period of time designated by the Committee but,
until changed, not more than sixty (60) days after receipt of such notification,
and must include a full description of the pertinent issues and basis of claim.

 

(c) If the Participant or Beneficiary fails to appeal such action to the
Committee in writing within the prescribed period of time, the Committee’s
adverse determination shall be final.

 

(d) If an appeal is filed with the Committee, the Participant or Beneficiary
shall submit such issues he feels are pertinent and the Committee shall
re-examine all facts, make a final determination as to whether the denial of
benefits is justified under the circumstances, and advise the Participant or
Beneficiary in writing of its decision and the specific reasons on which such
decision was based, within sixty (60) days of receipt of such written request,
unless special circumstances require a reasonable extension of such 60-day
period.

 

(e) Notwithstanding any contrary Plan provision, all decisions of the Plan
Administrator shall be final, conclusive and binding on all parties and shall
not be overturned

 

Article IX/88



--------------------------------------------------------------------------------

unless such decision is determined by a court of competent jurisdiction to be
arbitrary and capricious.

 

(f) No legal action for benefits under the Plan shall be brought unless and
until the claimant (i) has submitted a written application for benefits in
accordance with paragraph (a), (ii) has been notified by Committee that the
application is denied, (iii) has filed a written request for a review of the
application in accordance with paragraph (d) and (iv) has been notified in
writing that the Committee has affirmed the denial of the application; provided,
however, that legal action may be brought after the Committee has failed to take
any action on the claim within the time prescribed by paragraphs (b) and (e)
above.

 

Article IX/89



--------------------------------------------------------------------------------

 

ARTICLE XII

 

AMENDMENT AND TERMINATION OF THE PLAN

 

12.01 Amendment Of Plan

 

(a) The Employer shall, by action of the Board, have the right at any time, and
from time to time, to amend, in whole or in part, any or all of the provisions
of the Plan. The Plan may be amended or otherwise modified by the Board of
Directors and copies of any such amendment or modification shall be sent to the
governing body of each Company for adoption. The rights of anyone who retired,
terminated employment or died before the effective date of any amendment to the
Plan shall be determined in accordance with the terms and provisions of the Plan
in effect on the date of such retirement, termination of employment or death,
except as otherwise specifically provided in such amendment. However, no such
amendment shall authorize or permit any part of the Fund (other than such part
as is required to pay taxes and administration expenses) to be used or diverted
to purposes other than for the exclusive benefit of the Participants or their
Contingent Annuitants, Spouses or Beneficiaries; no such amendment shall cause
any reduction in the amount of benefits which at the time of such amendment
shall have accrued for the Participants or their Contingent Annuitants, Spouses
or Beneficiaries, or cause or permit any portion of the Fund to revert to or
become property of the Employer, except as provided in Section 12.02 hereof in
the event of the termination of the Plan; and no such amendment which affects
the rights, duties or responsibilities of a Trustee may be made without the
affected party’s written consent.

 

(b) Furthermore, no amendment shall be made to the vesting provisions of Article
IX of the Plan which has the effect of reducing the nonforfeitable benefit to
which the Participant would have been entitled to in accordance with the
provisions of Article IX if he had terminated his employment with the Employer
on the date on which such amendment is to be effective, nor shall any amendment
affecting the vesting provisions in Article IX of the Plan be

 

Article XII/90



--------------------------------------------------------------------------------

made unless any Participant who has completed three (3) Years of Service on the
date on which such amendment is to be effective, is allowed to elect to have
this nonforfeitable percentage computed under the prior vesting schedule. For
Participants who do not have one (1) Hour of Service in any Plan Year beginning
after December 31,1988, the preceding sentence shall be applied by substituting
“five (5)” for “three (3)” Years of Service.

 

The period during which the election may be made shall commence with the date
the amendment is adopted or deemed to be made and shall end on the latest of:

 

  (i)   sixty (60) days after the amendment is adopted;

 

  (ii)   sixty (60) days after the amendment becomes effective; or

 

  (iii)   sixty (60) days after the Participant is issued written notice of the
amendment by the Committee.

 

(c) Any amendment to the Plan shall become effective upon execution of an
appropriate written instrument, undertaken pursuant to authorization by the
Board, except that for the purposes of this Section 12.01, should the top heavy
provisions of Section 16.02 become operative, the vesting schedule in Section
9.02 shall be deemed to have been amended.

 

12.02 Termination Of Plan

 

(a) The Trust established under Article X hereof, shall be an irrevocable Trust
and the Employer expects to continue the Plan indefinitely. However,
necessarily, the Employer by action of the Board reserves the right to terminate
the Plan at any time. If the Employer terminates the Plan, or it is otherwise
terminated, the Trustee shall continue to administer the Fund in accordance with
the provisions hereof. Under no conditions, however, will any portion of the
Fund at any time revert to or become the property of the Employer. Upon
termination or partial termination of the Plan, the rights of each Participant
involved in such termination to benefits accrued to the date of such termination
or partial termination are nonforfeitable.

 

(b) However, any termination (other than a partial termination or an involuntary
termination pursuant to Section 4042 of ERISA) must satisfy the requirements and

 

Article XII/91



--------------------------------------------------------------------------------

follow the procedures outlined herein and in Section 4041 of ERISA for a
Standard Termination or a Distress Termination. Upon any termination (full or
partial), all amounts shall be allocated in accordance with the provisions
hereof and the Accrued Benefit, to the extent funded as of such date, of each
affected Participant shall become fully vested and shall not thereafter be
subject to forfeiture.

 

(c) Standard Termination Procedure

 

  (i)   The Administrator shall first notify all “affected parties” (as defined
in Section 4001(a)(21) of ERISA) of the Employer’s intention to terminate the
Plan and the proposed date of termination. Such termination notice must be
provided at least sixty (60) days prior to the proposed termination date.
However, in the case of a standard termination, it shall not be necessary to
provide such notice to the Pension Benefit Guaranty Corporation (PBGC). As soon
as practicable after the termination notice is given, the Administrator shall
provide a follow-up notice to the PBGC setting forth the following:

 

  (A)   a certification of an enrolled actuary of the projected amount of the
assets of the Plan as of the proposed date of final distribution of assets, the
actuarial present value of the “benefit liabilities” (as defined in Section
4001(a)(16) of ERISA) under the Plan as of the proposed termination date, and
confirmation that the Plan is projected to be sufficient for such “benefit
liabilities” as of the proposed date of final distribution;

 

Article XII/92



--------------------------------------------------------------------------------

 

  (B)   a certification by the Administrator that the information provided to
the PBGC and upon which the enrolled actuary based his certification is accurate
and complete; and

 

  (C)   such other information as the PBGC may prescribe by regulation.

 

The certification of the enrolled actuary and of the Administrator shall not be
applicable in the case of a plan funded exclusively by individual insurance
contracts.

 

  (ii)   No later than the date on which the follow-up notice is sent to the
PBGC, the Administrator shall provide all Participants and Beneficiaries under
the Plan with an explanatory statement specifying each such person’s “benefit
liabilities”, the benefit form on the basis of which such amount is determined,
and any additional information used in determining “benefit liabilities” that
may be required pursuant to regulations promulgated by the PBGC.

 

  (iii)   A standard termination may only take place if at the time the final
distribution of assets occurs, the Plan is sufficient to meet all “benefit
liabilities” determined as of the termination date.

 

(d) Distress Termination Procedure

 

  (i)   The Administrator shall first notify all “affected parties” of the
Employer’s intention to terminate the Plan and the proposed date of termination.
Such termination notice must be provided at least sixty (60) days prior to the
proposed termination date. As soon as practicable after the termination notice
is given, the Administrator

 

 

Article XII/93



--------------------------------------------------------------------------------

 

     shall also provide a follow-up notice to the PBGC setting forth the
following:

 

  (A)   a certification of an enrolled actuary of the amount, as of the proposed
termination date, of the current value of the assets of the Plan, the actuarial
present value (as of such date) of the “benefit liabilities” under the Plan,
whether the Plan is sufficient for “benefit liabilities” as of such date, the
actuarial present value (as of such date) of benefits under the Plan guaranteed
under Section 4022 of ERISA, and whether the Plan is sufficient for guaranteed
benefits as of such date;

 

  (B)   in any case in which the Plan is not sufficient for “benefit
liabilities” as of such date, the name and address of each Participant and
Beneficiary under the Plan as of such date;

 

  (C)   a certification by the Administrator that the information provided to
the PBGC and upon which the enrolled actuary based his certification is accurate
and complete; and

 

  (D)   such other information as the PBGC may prescribe by regulation.

 

The certification of the enrolled actuary and of the Administrator shall not be
applicable in the case of a plan funded exclusively by individual insurance
contracts.

 

(ii) A distress termination may only take place if:

 

  (A)   the Employer demonstrates to the PBGC that such termination is necessary
to enable the Employer to pay its debts while staying in business, or to avoid
unreasonably

 

 

Article XII/94



--------------------------------------------------------------------------------

         burdensome pension costs caused by a decline in the Employer’s work
force;

 

  (B)   the Employer is the subject of a petition seeking liquidation in a
bankruptcy or insolvency proceeding which has not been dismissed as of the
proposed termination date; or

 

  (C)   the Employer is the subject of a petition seeking reorganization in a
bankruptcy or insolvency proceeding which has not been dismissed as of the
proposed termination date, and the bankruptcy court (or such other appropriate
court) approves the termination and determines that the Employer will be unable
to continue in business outside a Chapter Il reorganization process and that
such termination is necessary to enable the Employer to pay its debts pursuant
to a plan of reorganization.

 

(e) Priority and Payment of Benefits

 

In the case of a distress termination, upon approval by the PBGC that the Plan
is sufficient for “benefit liabilities” or for “guaranteed benefits”, or in the
case of a standard termination, a letter of non-compliance has not been issued
within the sixty (60) day period (as extended) following the receipt by the PBGC
of the follow-up notice, the Administrator shall allocate the assets of the Plan
among Participants and Beneficiaries pursuant to Section 4044(a) of ERISA.

 

As soon as practicable thereafter, the assets of the Plan shall be distributed
to the Participants and Beneficiaries, in cash, in property or through the
purchase of irrevocable commitments form an insurer, in a manner consistent with
the Plan. However, if all liabilities with respect to Participants and
Beneficiaries under the Plan have been satisfied and there remains a balance in
the Trust due to erroneous actuarial computation, such balance, if any, shall be
returned to

 

Article XII/95



--------------------------------------------------------------------------------

 

the Employer. A return shall not be treated as effective before the end of the
fifth calendar year following the adoption of this provision. If the Plan
terminates prior to such date, excess assets shall be reallocated to
Participants. In the case of a distress termination in which the PHGC is unable
to determine that the Plan is sufficient for guaranteed benefits, the assets of
the Plan shall only be distributed in accordance with proceedings instituted by
the PHGC.

 

(f) The termination of the Plan shall comply with such other requirements and
rules as may be promulgated by the PBGC under authority of Title IV of ERISA,
including any rules relating to time periods or deadlines for providing notice
or for making a necessary filing.

 

(g) Limit For 25 Highest Paid Employees

 

  (i)   For Plan Years beginning before January 1, 1992, Employer contributions
on behalf of any of the twenty-five (25) highest paid Employees at the time the
Plan is established and whose anticipated annual benefit exceeds one thousand
five hundred dollars ($1,500) will be restricted as provided in paragraph (ii)
upon the occurrence of the following conditions:

 

  (A)   The Plan is terminated within ten (10) years after its establishment,

 

  (B)   The benefits of such highest paid Employee become payable within ten
(10) years after the establishment of the Plan, or

 

  (C)   If Section 412 of the Code (without regard to Section 412(h)(2)) does
not apply to this Plan, the benefits of such Employee become payable after the
Plan has been in effect for ten (10) years, and the full current costs of the
Plan for the first ten (10) years have not been funded.

 

 

Article XII/96



--------------------------------------------------------------------------------

 

  (ii)   Employer contributions which may be used for the benefit of an Employee
described in paragraph (i) shall not exceed the greater of twenty thousand
dollars ($20,000), or twenty percent (20%) of the first fifty thousand dollars
($50,000) of the Employee’s compensation multiplied by the number of years
between the date of the establishment of the Plan and:

 

  (A)   If (i)(A) applies, the date of the termination of the Plan,

 

  (B)   If (i)(B) applies, the date the benefits become payable, or

 

  (C)   If (i)(C) applies, the date of the failure to meet the full current
costs.

 

  (iii)   If the Plan is amended so as to increase the benefit actually payable
in the event of the subsequent termination of the Plan, then the provisions of
the above paragraphs shall be applied to the Plan as so changed as if it were a
new Plan established on the date of the change. The original group of
twenty-five (25) Employees (as described in (i) above) will continue to have the
limitations in (ii) apply as if the Plan had not been changed. The restrictions
relating to the change of Plan should apply to benefits or funds for each of the
twenty-five (25) highest paid Employees on the effective date of the change
except that such restrictions need not apply with respect to any Employee in
this group for whom the normal annual pension or annuity provided by Employer
contributions prior to that date and during the ensuing ten (10) years, based on
his rate of Compensation on that date, could not exceed one thousand five
hundred ($1,500).

 

Article XII/97



--------------------------------------------------------------------------------

       The Employer contributions which may be used for the benefit of the new
group of twenty-five (25) Employees will be limited to the greater of:

 

  (A)   The Employer contributions (or funds attributable thereto) which would
have been applied to provide the benefits for the Employee if the previous Plan
had been continued without change; .

 

  (B)   Twenty thousand dollars ($20,000); or

 

  (C)   The sum of (1) the Employer contributions (or funds attributable
thereto) which would have been applied to provide benefits for the Employee
under the previous Plan if it had been terminated the day before the effective
date of change, and (2) an amount computed by multiplying the number of years
for which the current costs of the Plan after that date are met by (a) twenty
percent (20%) of his annual Compensation, or (b) ten thousand dollars ($10,000),
whichever is smaller.

 

  (iv)   Notwithstanding the above limitations, the following limitations will
apply if they would result in a greater amount of employer contributions to be
used for the benefit of the restricted Employee:

 

  (A)   In the case of a substantial owner (as defined in Section 4022(b)(5) of
ERISA), a dollar amount which equals the present value of the benefit guaranteed
for such Employee under Section 4022 of ERISA, or if the Plan has not
terminated, the present value of the benefit that would be guaranteed if the
Plan terminated on the date the benefit

 

Article XII/98



--------------------------------------------------------------------------------

 

         commences, determined in accordance with regulations of the PBGC; and

 

  (B)   In the case of the other restricted Employees, a dollar amount which
equals the present value of the maximum benefit described in Section
4022(b)(3)(B) of ERISA (determined on the earlier of the date the Plan
terminates or the date benefits commence, and determined in accordance with
regulations of PBGC) without regard to any other limitations in Section 4022 of
ERISA.

 

  (v)   Notwithstanding the otherwise applicable restrictions on distributions
of benefits incident to early Plan termination, a Participant’s otherwise
restricted benefit may be distributed in full upon depositing with an acceptable
depository property having a fair market value equal to one hundred twenty-five
percent (125%) of the amount which would be repayable had the Plan terminated on
the date of the lump sum distribution. If the market value of the property held
by the depository falls below one hundred ten percent (110%) of the amount which
would be repayable if the Plan were then to terminate, additional property
necessary to bring the value of the property held by the depository up to one
hundred twenty-five percent (125%) of such amount will be deposited.

 

  (vi)   In years beginning on or after January 1, 1992 and in the event of Plan
termination, the benefit of any Highly Compensated active or former Employee is
limited to a benefit that is nondiscriminatory under Section 401(a)(4).

 

 

Article XII/99



--------------------------------------------------------------------------------

For Plan Years beginning on or after January 1, 1992, benefits distributed to
any of the twenty-five (25) most Highly Compensated active and former Highly
Compensated Employees are restricted such that the annual payments are no
greater than an amount equal to the payment that would be made on behalf of the
Employee under a single life annuity that is the Actuarial Equivalent of the sum
of the Employee’s Accrued Benefit and the Employee’s other benefits under the
Plan.

 

The preceding paragraph shall not apply if: (a) after payment of the benefit to
an Employee described in the preceding paragraph, the value of plan assets
equals or exceeds one hundred ten percent (110%) of the value of current
liabilities, as defined in Code Section 412(1)(7), or (b) the value of the
benefits for an Employee described above is less than one percent (1%) of the
value of current liabilities. For purposes of this Section, benefit includes
loans in excess of the amount set forth in Code Section 72(p)(2)(a), any
periodic income, any withdrawal values payable to a living Employee, and any
death benefits not provided for by insurance on the Employee’s life.

 

Article XII/100



--------------------------------------------------------------------------------

 

ARTICLE XIII

 

THE TRUSTEE

 

13.01 Appointment

 

The Board of Directors shall appoint one or more Trustees who shall have all
powers necessary for the performance of their duties.

 

13.02 Resignation

 

Any Trustee may resign by written notice addressed to the Board of Directors.
The Board of Directors shall have the power to remove a Trustee and to fill
vacancies among the Trustees. The appointment of a Trustee shall become
effective upon his written acceptance, addressed to the Board of Directors.

 

13.03 Decisions

 

When more than one Trustee is appointed for a period, all acts and the decisions
of the Trustees shall be by a majority of the Trustees. Any one of the Trustees
may sign, on behalf of all, applications for policies or any papers which may be
required by any insurer, provided, however, that any bank checks, withdrawal
orders or other documents not required by an insurer shall be signed by at least
two Trustees. However, this requirement may be altered by unanimous consent of
all Trustees.

 

13.04 Participation

 

No Trustee shall be precluded from becoming a Participant under this Trust upon
his meeting the requirement for eligibility. No Trustee, however, shall
participate in a decision of the Trustees affecting his individual benefits.

 

13.05 Records

 

The Trustees shall keep records of the operation of the Trust and may file with
the Board of Directors such accounting of their acts as they may deem
appropriate. If the Board of Directors shall approve and allow the same, such
accounting shall become final and binding

 

Article XIII/101



--------------------------------------------------------------------------------

upon all persons having any interest hereunder and shall be full discharge and
acquittance to the Trustees with respect to matters set forth therein.

 

13.06 Responsibilities

 

The Trustees may engage agents to assist them in their duties and may consult
counsel who may be counsel to the Employer. The Trustees shall be fully
protected against any action taken in good faith in reliance upon any reports or
opinion of such agents or counsel. All actions of the Trustees shall be taken in
a prudent manner using the same standards of care, conduct and prudence as a
like prudent man familiar with such matters and familiar with the goals of the
Trust would so act. The Trustees shall be indemnified by the Employer against
any judgement and/or settlement, as well as any expenses reasonably incurred by
them in connection with any action to which they may be a party by reason of
their duties as Trustees.

 

13.07 Settlement Of Disputes

 

The Trustees shall have the right to judicial settlement of their accounts. In
the event that any dispute shall arise as to any act to be performed by the
Trustees, the Trustees may postpone performance until adjudication of such
dispute in a court of competent jurisdiction or until they shall have been
indemnified to their satisfaction against loss.

 

13.08 Authority And Powers

 

The Trustees are authorized and empowered with respect to the Trust Fund:

 

  (a)   To invest and reinvest the Fund, without distinction between principal
and income, in stocks, bonds, notes or other evidences of indebtedness or
ownership (including but not limited to shares in investment trusts), whether
unsecured or secured by mortgages on real or personal property wherever
situated, or other securities or investments and in any property, real or
personal, without being restricted to securities or other property of the
character required for investment by trustees or which are legal for fiduciaries
or for the investment of trust funds under any present or

 

Article XIII/102



--------------------------------------------------------------------------------



any future law; to keep all or any portion of the Fund on deposit in an account
or accounts whether in savings banks, commercial banks or federal savings and
loan institutions; and, in their discretion, but subject to prevailing law, to
invest in the stocks, bonds, property, or other secured obligations of the
Employer or of any corporation which may hereafter acquire or succeed to the
assets or business of, or acquire or merge with, the Employer, provided,
however, that any such investments shall be deemed by the Trustees to be for the
exclusive benefit of the Employees and not for the purpose of benefiting the
Employer. However, in no event may the total Trust investments in qualifying
employer securities (as defined in ERISA Section 407) exceed ten percent (10%)
of the assets of the Fund;

 

  (b)   To sell, convert, redeem, exchange, or otherwise dispose of any real or
personal property, for cash or credit, without obligation on the part of any
person dealing with the Trustees to see to the application of the proceeds or to
inquire into the validity, expediency or propriety of any such disposition;

 

  (c)   To manage, repair and improve, and mortgage or lease for any length of
time any real property held in the Fund; to renew or extend any mortgage, upon
any terms, the Trustees may deem expedient; to agree to the reduction of the
rate of interest or any other modification in the terms of any mortgage or of
any guarantee pertaining to it; to enforce any covenant or condition of any
mortgage or guarantee or to waive any default in the performance thereof; to
exercise and enforce any right or power of foreclosure; to bid in property for
foreclosure; to take a deed in lieu of foreclosure with or without paying
consideration therefor and in

 

Article XIII/103



--------------------------------------------------------------------------------

 

connection therewith to release an obligation on the bond secured by the
mortgage; and to exercise and enforce in any action, suit or proceeding at law
or in equity and rights or remedies in respect to any mortgage or guarantee;

 

  (d)   To vote any stocks, bonds or other securities held in the Fund; to
delegate discretionary voting power in one or more proxies or to trustees of a
voting trust for any period of time; and to exercise, personally or by power of
attorney, any right appurtenant to any securities or other property of the Fund;

 

  (e)   To join in or oppose any reorganization, recapitalization, consolidation
or merger, or any plan therefor, or any lease, mortgage or sale of the property
to any organization the securities of which are held in the Fund; to pay from
the Fund any assessments, charge or compensation specified in any plan; to
deposit any property with any committee of depository; and to retain any
property allotted to the Fund in any reorganization, recapitalization,
consolidation, or merger, whether or not it shall be an investment of the
character above permitted;

 

  (f)   To exercise or sell any conversion or subscription right appurtenant to
any stock, security or other property held in the Fund;

 

  (g)   To borrow money, in any amount and upon any terms and conditions, for
purposes of this Trust, which shall include but shall not be limited to the
purchase of securities for purposes of investment, provided that there shall be
no obligation on the part of any person lending money to the Trustees, pursuant
to the provisions hereof, to see to the application of any such funds, or to
inquire into the validity, expediency or propriety of any such disposition;

 

Article XIII/104



--------------------------------------------------------------------------------

  (h)   To compromise, settle, or arbitrate any claim, debt, or obligation of or
against the Fund; to enforce or abstain from enforcing any right, claim, debt or
obligations; and to abandon any property determined by them to be worthless;

 

  (i)   To continue to hold any property of the Fund, whether or not it shall
continue to be an investment of the character above permitted, and whether or
not productive of income; to reserve from investment and keep unproductive of
income, without liability for interest, such as the Trustees from time to time
may specify;

 

  (j)   To hold property of the Fund in their own names or in the name of a
nominee or nominees, without disclosure of the Trust, or in bearer form so that
it will pass by delivery, but no such holdings shall relieve the Trustees of
their responsibility for the safe custody and disposition of the Fund in
accordance with the provisions of this Trust, and Trustees’ books and records
shall at all times show that such property is part of the Fund. The Trustees
shall not be responsible for any act or omission by any nominee appointed
pursuant to this Section, and they shall be fully protected in relying upon any
statement or account from such custodian;

 

  (k)   To employ in the management of the Fund, accountants, attorneys, and
such other persons, firms or corporations as the Trustees may designate as their
agents, and to pay from the Fund the reasonable expenses and compensation of
such agents (subject, however, to the provisions of the Trust Agreement calling
for payment by the Employer of the expenses of the Trust), without liability for
any loss occasioned by any agents selected by the Trustees with reasonable care;

 

Article XIII/105



--------------------------------------------------------------------------------

 

  (l)   To make, execute, and deliver, as Trustees, any deeds, conveyances,
leases, mortgages, contracts, waivers, releases or other instruments in writing;

 

  (m)   To do all other acts that the Trustees may deem necessary or proper to
carry out any of the foregoing powers or otherwise in the best interests of the
Trust.

 

Article XIII/106



--------------------------------------------------------------------------------

 

ARTICLE XIV

 

PARTICIPATING COMPANIES

 

14.01 Adoption By Other Entities

 

Any corporation or other business entity may, by resolution of its own governing
body, and with the written approval of the Board, adopt the Plan and thereby
become an Employer. Notwithstanding the adoption of the Plan by other entities,
the Plan will be administered as a single plan and all Plan assets will be
available to pay benefits to all Participants under the Plan.

 

14.02 Actuarial Valuation

 

The Committee shall have the Plan’s actuary make an annual consolidated
actuarial valuation with respect to the Plan to determine the contribution as
required in accordance with Article X.

 

14.03 Right To Withdraw (Plan Spinoff)

 

Each Employer having adopted the Plan shall have the right as of the last day of
any month to withdraw from the Plan and/or Trust Agreement by delivering to the
Board, the Committee and the Trustee written notification from its own governing
body of such action and setting forth the date as of which the withdrawal shall
be effective.

 

 

Article XIV/107



--------------------------------------------------------------------------------

 

ARTICLE XV

 

MISCELLANEOUS

 

15.01 Headings And Subheadings

 

The headings and subheadings in the Plan have been inserted for convenience of
reference only and are to be ignored in any construction of the provisions
hereof.

 

15.02 Gender And Number

 

Wherever any words are used herein in the masculine gender they shall be
construed as though they were also used in the feminine gender in all cases
where they would so apply, and wherever any words are used herein in the
singular form they shall be construed as though they were also used in the
plural form in all cases where they would so apply.

 

15.03 Participants’ Rights: Acquittance

 

Neither the establishment of the Plan, nor any modification thereof, nor the
creation of the Fund, nor the payment of any benefits, shall be construed as
giving to a Participant or other person any legal or equitable right against the
Employer, or any officer or Employee thereof, or a Trustee, or the Committee,
except as herein provided. Under no circumstances shall the terms of employment
of a Participant be modified or in any way affected hereby.

 

15.04 Receipt Or Release

 

Any payment to a Participant, Contingent Annuitant, Spouse or Beneficiary or to
their legal representatives, in accordance with the provisions of the Plan,
shall to the extent thereof be in full satisfaction of all claims hereunder
against the Trustee, the Committee and the Employer, any of whom may require
such Participant, Contingent Annuitant, Spouse, Beneficiary, or legal
representative, as a condition precedent to such payment, to execute a receipt
and release therefore in such form as shall be determined by a Trustee, the
Committee or the Employer as the case may be.

 

Article XV/108



--------------------------------------------------------------------------------

 

15.05 Spendthrift Clause

 

Except insofar as may be contrary to any applicable law, no payment of any
benefit under the Plan shall be assignable and no such payment or contribution
shall be subject to the claims of any creditor. The preceding sentence shall not
apply to the creation, assignment or recognition of a right to any benefit
payable with respect to a Participant, pursuant to a Qualified Domestic
Relations Order as defined in Section 414(p) of the Code, or any domestic
relations order entered before January 1, 1985, or any court judgement, order,
or decree issued due to the Employee’s involvement in a fiduciary breach or
conviction of a crime or other situation involving the Plan, as described under
Code Section 401(a)(13). In any event, benefits shall be paid from the Plan in
accordance with the applicable requirements of such Qualified Domestic Relations
Order. The Committee shall set forth in writing, reasonable procedures for
determining the qualified status of a domestic relations order and for
administering distributions under such qualified order.

 

15.06 Payments To Legally Incompetent

 

If any Participant, Contingent Annuitant, Spouse or Beneficiary is a minor or
is, in the judgment of the Committee, otherwise legally incapable of personally
receiving and giving a valid receipt for any payment due him under the Plan, the
Committee may, unless and until claim shall have been made by a duly appointed
guardian or committee of such person, make such payment or any part thereof to
such person’s Spouse, child, parent, brother or sister or other person deemed by
the Committee to have incurred expense for or assumed responsibility for the
expenses of such person. Any payment so made shall be a complete discharge of
any liability under the Plan for such payment.

 

15.07 Delegation Of Authority By The Board

 

Whenever the Employer, under the terms of the Plan, is permitted or required to
do or perform any act or matter or thing, it shall be done and performed by any
person thereunto duly authorized by the Board.

 

Article XV/109



--------------------------------------------------------------------------------

 

15.08 Distribution Of Benefits Under Plan

 

No benefits shall be distributed under the Plan except (a) in the event of the
retirement of a Participant as provided in Article IV hereof, (b) in the event
of death, disability, or other termination of employment of a Participant before
retirement for any cause as provided in Article VI and Article IX hereof, or (c)
in the event that a court of competent jurisdiction compels payment of benefits
from this Plan pursuant to an order which the Committee determines to be a
Qualified Domestic Relations Order, as described in Code Section 414(p). The
Committee shall establish rules to determine whether a court order is a
Qualified Domestic Relations Order.

 

15.09 Divestment Of Benefits

 

No payment of benefits provided under the Plan shall be forfeited, when due,
because of any action of a Participant or his Contingent Annuitant, Spouse or
Beneficiary, except for the lack of fulfillment of any requirement under any of
the terms of the Plan for the completion of any specified period of Service,
Credited Service or the attainment of any specified age, for qualification for
such benefits.

 

15.10 Construction Of Plan

 

The Plan shall be governed and construed under the laws of the Commonwealth of
Pennsylvania to the extent not preempted by ERISA.

 

15.11 Execution Of Plan

 

The Plan may be executed in any number of counterparts, each of which may be
deemed the original although the others shall not be produced.

 

15.12 Deductibility Of Contributions

 

All Contributions made by the Employer shall be conditional on their
deductibility under Code Section 404. Any Employer Contributions which are
determined to be nondeductible shall be returned to the Employer within one (1)
year from the date of disallowance.

 

Article XV/110



--------------------------------------------------------------------------------

 

15.13 Lost Beneficiary or Participant

 

If a benefit is forfeited because the Participant, Spouse, Contingent Annuitant
or Beneficiary cannot be found, such benefit will be reinstated if a claim is
made by the Participant, Spouse, Contingent Annuitant or Beneficiary.

 

In the event that any check or final notice of payment of benefits under the
Plan remains outstanding at the expiration of six months from the date of
mailing of such check or notice to the last known address of the payee, the
Committee shall notify the Trustee to stop payment on all outstanding checks and
to suspend the issuance of further checks or notice, if any, to such payee. If,
during the three-year period (or such other period as specified in the Trust
Agreement) from the date of mailing of the first such check or of notice that a
benefit is due under the Plan, the Committee cannot establish contact with the
payee by taking such action as it deems appropriate and the payee does not make
contact with the Committee, any benefits to which such payee is entitled shall
be forfeited. Any benefit so forfeited shall be restored if a claim is made for
the unpaid benefit at any subsequent date and the Plan has not been terminated
as of such date. Contributions required to be made in accordance with Article X
shall reflect such forfeitures and restoration in the same manner as expense
gains and losses are reflected in the funding method used by the Plan.

 

15.14 Duplication Of Benefits

 

(a) If a Participant is entitled to any retirement income or other benefits
attributable to Employer Contributions from any other qualified defined benefit
retirement plan or annuity maintained by the Employer, the benefits to which
such Participant may be entitled under this Plan shall be reduced by an amount
equal to such other retirement income or benefits, to the extent such benefits
are attributable to concurrent periods of employment.

 

(b) In the determination of any benefit to which a Participant or Beneficiary
will be entitled under the Plan, adjustments shall be made to reflect any
amounts previously distributed under the Plan and to reflect any amounts
required to be paid to the Participant’s

 

Article XV/111



--------------------------------------------------------------------------------

Spouse or former Spouse under any law or Qualified Domestic Relations Order as
described in Code Section 414(p).

 

15.15 Merger Or Consolidation

 

The Plan may be merged or consolidated with, or its assets or liabilities
transferred in whole or in part to, another Plan which meets the requirements of
Sections 401(a) and 501(a) of the Code only if each Participant would, if either
the Plan or the other plan terminated immediately after the merger,
consolidation or transfer, then receive a benefit which is equal to or greater
than the benefit he would have been entitled to receive immediately before the
merger, consolidation or transfer if the Plan then terminated.

 

15.16 Return of Contributions As A Result Of Mistake Of Fact

 

Notwithstanding any other provision to the contrary the general prohibition
against diversion of plan assets does not preclude the return of contributions
made by an Employer to the Plan if the contribution was made by reason of a
mistake of fact and the return to the Employer of the amount involved is made
within one year of the mistaken payment of the contribution.

 

15.17 Direct Rollover Of Eligible Rollover Distributions

 

(a) With respect to distributions made on and after January 1, 1993, a
Distributee may elect, at the time and in the manner prescribed by the
Committee, to have any portion of an Eligible Rollover Distribution paid, in a
direct rollover, directly to an Eligible Retirement Plan specified by the
Distributee, subject to the limitations and exceptions granted in proposed and
temporary regulations issued under Section 401(a)(31) of the Code and other
guidance issued for reliance by the Internal Revenue Service.

 

The Committee, in establishing administrative procedures and plan distribution
rules, shall comply with the provisions of Section 401(a)(31) of the Code and
proposed and temporary as well as any future final regulations thereunder,
including any guidance issued for reliance by the Internal Revenue Service.

 

Article XV/112



--------------------------------------------------------------------------------

 

(b) Definitions.

 

  (i)   Eligible Rollover Distribution: An Eligible Rollover Distribution is any
distribution of all or any portion of the balance to the credit of the
Distributee, except that an Eligible Rollover Distribution does not include: any
distribution that is one of a series of substantially equal periodic payments
(not less frequently than annually) made for the life (or life expectancy) of
the Distributee or the joint lives (or joint life expectancies) of the
Distributee and the Distributee’s designated Beneficiary, or for a specified
period of ten years or more; any distribution to the extent such distribution is
required under Section 401(a)(9) of the Code; and the portion of any
distribution that is not includible in gross income (determined without regard
to the exclusion for net unrealized appreciation with respect to employer
securities).

 

  (ii)   Eligible Retirement Plan: An Eligible Retirement Plan is an individual
retirement account described in Section 408(a) of the Code, an individual
retirement annuity described in Section 408(b) of the Code, an annuity plan
described in Section 403(a) of the Code, or a qualified trust described in
Section 401(a) of the Code, that accepts the Distributee’s Eligible Rollover
Distribution. However, in the case of an Eligible Rollover Distribution to the
surviving Spouse, an Eligible Retirement Plan is an individual retirement
account or individual retirement annuity.

 

  (iii)   Distributee: A distributee includes an Employee or former Employee. In
addition, the Employee’s or former Employee’s surviving Spouse or former Spouse
who is an alternate payee

 

Article XV/113



--------------------------------------------------------------------------------

 

 

under a Qualified Domestic Relations Order as defined in Section 414(p) of the
Code, are Distributees with regard to the interest of the Spouse or former
Spouse.

 

  (iv)   Direct Rollover: A Direct Rollover is a payment by the Plan to the
Eligible Retirement Plan specified by the Distributee.

 

15.18 Qualified Domestic Relations Orders

 

(a) Qualified Domestic Relations Order

 

  (i)   A Qualified Domestic Relations Order (hereinafter referred to as “QDRO”)
is a Domestic Relations Order which creates or recognizes the existence of an
Alternate Payee’s right to, or assigns to an Alternate Payee the right to,
receive all or a portion of the benefits payable with respect to a Participant
under the Plan, and which the Committee has determined meets the requirements of
Paragraphs (ii) and (iii).

 

  (ii)   A Domestic Relations Order meets the requirements of a QDRO only if the
order clearly specifies

 

  (A)   the name and the last known mailing address (if any) of the Participant
and the name and mailing address of each Alternate Payee covered by the order;

 

  (B)   the amount or percentage of the Participant’s benefits to be paid by the
Plan to each such Alternate Payee, or the manner in which such amount or
percentage is to be determined;

 

  (C)   the number of payments or period to which such order applies; and

 

  (D)   that the order applies to this Plan.

 

 

Article XV/114



--------------------------------------------------------------------------------

 

  (iii)   A Domestic Relations Order meets the requirements of a QDRO only if
the order

 

  (A)   does not require the Plan to provide any type or form of benefits, or
any option, not otherwise provided under the Plan;

 

  (B)   does not require the Plan to provide increased benefits (determined on
the basis of actuarial value); and

 

  (C)   does not require the payment of benefits to an Alternate Payee which are
required to be paid to another Alternate Payee under another Domestic Relations
Order previously determined to be a QDRO.

 

  (iv)   In the case of any payment before a Participant has separated from
service, a QDRO shall not be treated as failing to meet the requirements of
Paragraph (iii)(A) above solely because the order requires the payment of
benefits to an Alternate Payee

 

  (A)   on or after the date on which the Participant attains (or would have
attained) the Earliest Retirement Age;

 

  (B)   as if the Participant had retired on the date such payment is to begin
under such order; and

 

  (C)   in any form in which such benefits may be paid under the Plan to the
Participant (other than in the form of a joint and survivor annuity with respect
to the Alternate Payee and his or her subsequent spouse).

 

  (v)   For purposes of Paragraph (iv), Earliest Retirement Age means the
earlier of:

 

 

Article XV/115



--------------------------------------------------------------------------------

 

  (A)   the date on which the Participant is entitled to a distribution under
the Plan; or

 

  (B)   the later of (1) the date the Participant attains age 50 or (2) the
earliest date on which the Participant could begin receiving benefits under the
Plan if such Participant separated from service.

 

Notwithstanding any provisions of the Plan to the contrary, if the present value
of any series of payments under a QDRO amounts to $3,500 or less, a lump sum
payment of Actuarial Equivalent value, determined in the manner described
Section 1.02 shall be made in lieu of a series of payments, if the provisions or
such judgment, decree or order so provide. Such lump sum payment may be made to
the alternate payee prior to the Participant’s earliest retirement age as
described under the Plan. Nothing in this provision shall permit the Participant
to receive a distribution at a date otherwise not permitted under Section 4.03
nor shall it permit the Alternate Payee or receive a form of payment not
permitted in Section 7.01.

 

(b) Procedures

 

Upon receipt of a Domestic Relations Order, the Committee shall take, or cause
to be taken, the following actions:

 

  (i)   The Committee shall promptly notify the Participant, each Alternate
Payee covered by the order and each representative for these parties of the
receipt of the Domestic Relations Order. Such notice shall include a copy of the
order and these QDRO Procedures for determining whether such order is a QDRO.

 

  (ii)   Once a Domestic Relations Order has been received no distributions will
be made from the Plan to the Participant upon a subsequent termination until
after the payment to the Alternate

 

 

Article XV/116



--------------------------------------------------------------------------------

 



Payee has been determined, unless the Committee determines the order not to be a
QDRO.

 

  (iii)   Within a reasonable period after receipt of a Domestic Relations
Order, the Committee shall determine whether it is a QDRO and shall notify the
parties indicated in Paragraph (i) of such determination. Such notice shall
indicate whether the benefits payable to the Alternate Payee in accordance with
the QDRO are subject to a previously existing QDRO.

 

  (iv)   Pending the Committee’s determination of whether a Domestic Relations
Order is a QDRO, if payments are due to be paid to the Participant, the
Committee shall withhold payment and separately account for the amounts
otherwise payable to the Alternate Payee during such period if the order is
subsequently determined to be a QDRO (hereinafter referred to as the “segregated
amounts”). If, within the 18-month period beginning with the date the first
payment would have been required to be made under the Domestic Relations Order,
the Committee determines the order to be a QDRO, the Committee shall pay the
segregated amounts, including any interest thereon, to the person or persons
entitled thereto. If, within such 18-month period, the Committee determines an
order is not a QDRO or the Committee fails to reach a decision, the Committee
shall pay the segregated amounts to the Participant. If, after the 18-month
period, the Committee subsequently determines that the order is a QDRO, the
Committee shall pay benefits subsequent to such determination in accordance with
the order. If action is taken in

 

 

Article XV/117



--------------------------------------------------------------------------------

 



accordance with this Subsection (b), the Plan’s obligation to the Participant
and each Alternate Payee shall be discharged to the extent of any payment made
pursuant to the QDRO.

 

  (v)   In determining the segregated amounts in accordance with Paragraph (iv),
the Participant’s vested interest shall be prorated between the Participant and
Alternate Payee and the entire amount of any nonvested interest will be credited
to the Participant and not taken into consideration in making such
determination. Any future accruals will be credited to the Participant and not
the Alternate Payee.

 

  (vi)   Upon a determination by the Committee that a Domestic Relations Order
is a QDRO, the Committee shall arrange for benefits to be paid to the Alternate
Payee in accordance with such order and Sections 4.03 and & 7.01 as if the
Participant had terminated employment at such time.

 

  (vii)   If benefits are not immediately distributable to the Alternate Payee,
such amount shall be separately accounted for until such time as the
distribution is made.

 

  (viii)   The Alternate Payee shall be treated as a Beneficiary for all
purposes of the Plan.

 

The foregoing provisions are effective for QDROs entered into on or after
January 1, 1985, except that, in the case of a Domestic Relations Order entered
into before January 1, 1985, the Committee (i) may treat such order as a QDRO
even though such order fails to meet the requirements of Subsections (a)(ii) and
(iii) above, and (ii) must treat such order as a QDRO if benefits were being
paid pursuant to such order on January 1, 1985.

 

Article XV/118



--------------------------------------------------------------------------------

 

15.19 Erroneous Payments

 

In the event that a Participant (or his Beneficiary) receives a distribution
under this Plan in excess of the amount, if any, to which he is entitled, by
reason of a calculation error or otherwise, the Committee, in its sole and
absolute discretion, may adjust future benefit payments to the Participant (or
his Beneficiary) to the extent necessary to recoup the amount which the
Participant (or his Beneficiary) received which was in excess of the amount to
which he was entitled under the term of the Plan. If the Committee determines,
in its sole and absolute discretion, that it is not feasible or desirable to
adjust future benefit payments to the Participant, the Committee may require the
Participant (or his Beneficiary) to repay to the Plan the amount which is in
excess of the amount to which the Participant (or his Beneficiary) is entitled
under the terms of the Plan. All amounts received by the Participant (or his
Beneficiary) under the Plan shall be deemed to be paid subject to this
condition. The determination of the Committee made pursuant to this Section
shall be final, conclusive and binding on all parties, subject to the claims
procedures under Section 11.11, and shall not be overturned unless such
determinations are arbitrary and capricious.

 

15.20 Plan Provisions Controlling

 

In the event of any conflict between the provisions of the Plan and the
provisions of any summary description of the Plan or the terms of any agreement
or instrument related to the Plan, the provisions of the Plan shall control.

 

15.21 Expenses of Administration

 

All reasonable expenses that arise in connection with the administration of the
Plan, including but not limited to the compensation of the trustee,
administrative expenses and proper charges and disbursements of the trustee and
compensation and reasonable expenses and charges of any enrolled actuary,
counsel, accountant, consultant, specialist or other person who has been
retained by the Plan Administrator or Employer in connection with the
administration thereof, shall be paid from funds of the Plan held by the trustee
under the trust

 

Article XV/119



--------------------------------------------------------------------------------

 

agreement or insurance or annuity contract adopted for use in implementing the
Plan to the extent not paid by the Employer.

 

Article XV/120



--------------------------------------------------------------------------------

 

ARTICLE XVI

 

TOP-HEAVY PROVISIONS

 

16.01 General Provisions

 

For any Plan Year for which this Plan is a “top-heavy plan” or a “super
top-heavy plan” as defined in Section 16.07 below, and any other provisions of
this Plan to the contrary notwithstanding, this Plan shall be subject to:

 

  (a)   The vesting provisions of Section 16.02,

 

  (b)   The minimum benefit provisions of Section 16.03,

 

  (c)   The limitation on Compensation set by Section 16.04, and

 

  (d)   The limitation on benefits set by Section 16.05.

 

16.02 Minimum Vesting

 

Each Participant who has completed the number of Years of Service specified in
the following table shall have a nonforfeitable right to the percentage of the
benefit accrued under this Plan correspondingly specified in the following
table:

 

Years

Of Service

--------------------------------------------------------------------------------

    

Percentage of

Nonforfeitable

Benefit

--------------------------------------------------------------------------------

2

    

20

3

    

40

4

    

60

5 or more

    

100

 

16.03 Minimum Benefits

 

Each Participant who is a Non-Key Employee shall be entitled to an Accrued
Benefit in the form of an annual benefit, payable as a single life annuity (with
no ancillary benefits) beginning at the Participant’s Normal Retirement Date,
that shall be not less than the applicable percentage (as defined in paragraph
(a) below) of the Participant’s average annual Compensation for years in the
testing period (as defined in paragraph (b) below).

 

 

Article XVI/121



--------------------------------------------------------------------------------

 

  (a)   “Applicable percentage” means the lesser of two percent (2%) multiplied
by the number of Plan Years in which the Plan is top-heavy or super top-heavy,
or twenty percent (20%).

 

  (b)   “Testing period” means, with respect to a Participant, the period of
consecutive Years of Service (not exceeding five (5)) during which the
Participant had the greatest aggregate Compensation from the Employer. The
testing period shall not include any year not included as a Year of Service in
Article III hereof. The testing period shall also not include any Year of
Service that ends in a Plan Year beginning before January 1, 1984, or that
begins after the close of the last Plan Year in which the Plan was a top-heavy
plan.

 

The minimum benefit under this Section 16.03 shall not take into account any
benefits payable under the Social Security Act or any other Federal or state
law.

 

16.04 Limits On Compensation

 

For any Plan Year in which the Plan .is a top-heavy plan or a super top-heavy
plan, annual Compensation taken into account under this Article XVI shall be
Compensation as defined in Article I, without regard to Code Sections 125,
402(a)(8), 402(h)(1)(B) or any Employer contributions under a salary reduction
agreement, except those made under Code Section 403(b).

 

16.05 Transitional Rule

 

  (a)   Except as otherwise provided in subsection (b) and (c) of this Section
16.05, if for any Plan Year this Plan is a top-heavy plan, or a super top-heavy
plan then the denominator of both the Defined Contribution Fraction and the
Defined Benefit Fraction shall be calculated as set forth in Section 5.04 for
the limitation year ending in such Plan Year by substituting “1.0” for “1.25” in
each place such figure appears.

 

Article XVI/122



--------------------------------------------------------------------------------

Furthermore, the transitional rule set forth in Section 5.04 shall be applied by
substituting “$41,500” for “$51,875.”

 

  (b)   If, but for this subsection (b), subsection (a) would begin to apply
with respect to this Plan because it is determined to be top-heavy or super
top-heavy, the application of subsection (a) shall be suspended with respect to
any individual for whom there are no Employer contributions, forfeitures or
voluntary nondeductible contributions allocated, or accruals for such individual
under this Plan.

 

  (c)   For any Plan Year in which this Plan is a top-heavy plan, but not a
super top-heavy an, the provisions of Section 5.04 shall be applied without
reference to subsection (a) above and the transitional rule set forth in Section
5.04 shall be applied without reference to subsection (a) above, provided that
the “applicable percentage” in paragraph (a) of Section 16.03 is applied by
substituting “three percent (3%)” for “two percent (2%)” and by increasing
twenty percent (20%) by one (1) percentage point (up to a maximum of thirty
percent (30%)) for each year during which this subsection (c) applies.

 

16.06 Aggregation Of Plans

 

(a) In the event that another defined benefit plan provided by the Employer
provides benefits for Participants in this Plan, and that plan is required to be
aggregated with this Plan, the minimum benefit required by Section 16.03 shall
be provided by this Plan.

 

(b) “Aggregation group” means the group of plans, if any, that includes both the
group of plans that are required to be aggregated and the group of plans that
are permitted to be aggregated.

 

  (i)   The group of plans that are required to be aggregated (the “Required
Aggregation Group”) includes each plan of the

 

Article XVI/123



--------------------------------------------------------------------------------

Employer in which a Key Employee is participating, and each other plan of the
Employer which enables a plan in which a Key Employee participates to meet the
requirements of either I.R.C. Section 401(a)(4) or Section 410.

 

  (ii)   The group of plans that are permitted to be aggregated (the “Permissive
Aggregation Group”) includes any plan that is not part of the required group and
that the Committee certifies as constituting a plan within the permissive
aggregation group. Such plan may be added to the permissive aggregation group
only if, after the addition, the aggregation group as a whole continues to meet
the requirements of both Code Sections 401(a)(4) and 410.

 

(c) If any Participant is also covered by a defined contribution plan or plans
maintained by the Employer, the minimum Accrued Benefit determined in accordance
with subsection (a) shall be reduced by the amount of retirement income payable
in the form of a life only annuity commencing on the first day of the month
coincident with or next following the Participant’s Normal Retirement Date which
may be provided with the Participant’s Account in such defined contribution
plan. The amount of retirement income available shall be determined using the
actuarial assumptions specified in the Plan for determining the lump sum value
of an Accrued Benefit.

 

(d) For purposes of this Section, only benefits derived from Employer
contributions are to be taken into account to determine whether the minimum
benefit has been satisfied.

 

16.07 Top-Heavy Definitions

 

(a) Top-Heavy Plan

 

This Plan shall be a “top-heavy plan” for any Plan Year if, as of the
Determination Date, the present value of the cumulative Accrued Benefits
including the value of

 

Article XVI/124



--------------------------------------------------------------------------------

any non-proportionally subsidized benefits (and excluding the value of
proportionally subsidized benefits) under the Plan for Participants (including
former Participants) who are Key Employees exceeds sixty percent (60%) of the
present value of such cumulative Accrued Benefits under the Plan for all
Participants; or if this Plan is included in a Required Aggregation Group which
for such Plan Year is a top-heavy group. In determining whether this Plan
constitutes a top-heavy plan, the Committee shall make the following adjustments
in connection therewith:

 

  (i)   In determining the present value of the cumulative Accrued Benefit of
any Participant, such present value shall include the amount in dollar value of
the aggregate distributions made to such Participant under the applicable plan
during the five (5) year period ending on the Determination Date. The preceding
sentence shall also apply to distributions made on account of death to the
extent such benefits do not exceed the present value of Accrued Benefits
existing immediately prior to death, as well as distributions under a terminated
plan which if it had not been terminated would have been required to be included
in an Aggregation Group.

 

  (ii)   Further, in making any determination whether the Plan is top-heavy or
the Aggregation Group of which it is a part is a top-heavy group, such present
value shall not include any unrelated rollover contribution (or similar
transfer) which is both initiated by the Participant and made to the Plan after
December 31, 1983 from a plan maintained by another Employer.

 

  (iii)   Further, in making such determination, in any case where an individual
is a Non-Key Employee with respect to an applicable plan but was a Key Employee
with respect to such plan for any

 

Article XVI/125



--------------------------------------------------------------------------------

prior Plan Year, any Accrued Benefit of such Participant shall be altogether
disregarded. For this purpose, to the extent that a Key Employee is deemed to be
a Key Employee if he or she met the definition of Key Employee within any of the
four (4) preceding Plan Years, this provision shall apply following the end of
such period of time.

 

  (iv)   Further, in making such determination for Plan Years beginning after
December 31, 1984, the present value of the Accrued Benefit or account of any
Participant who has not received any Compensation from the Employer during the
five (5) year period ending on the Determination Date, shall be disregarded.

 

  (v)   For purposes of determining whether the Plan is tog heavy, a
Participant’s Accrued Benefit will be determined under a uniform accrual method
which applies in all defined benefit plans of the Employer, or where there is no
such method, under the fractional rule.

 

(b) Super Top-Heavy Plan

 

This Plan shall be a “super top-heavy plan” for any Plan Year if, as of the
Determination Date, the Plan would be top-heavy if “ninety percent (90%) were
substituted for “sixty percent (60%)” in the preceding paragraph, or if this
Plan is included in a Required Aggregation Group which for such Plan Year would
be a Top-heavy Group, if “ninety percent (90%)” were substituted for “sixty
percent (60%)” in the paragraph above.

 

(c) Actuarial Factors

 

For the purpose of determining the present value of Accrued Benefits under this
Article XVI, the actuarial factors shall be the mortality and interest rates
used in the most recent actuarial valuation completed to comply with Section 412
of the Internal Revenue

 

Article XVI/126



--------------------------------------------------------------------------------

Code of 1986, as amended, within the twelve (12) month period ending on the
applicable Determination Date.

 

(d) “Determination Date” means for any Plan Year the last day of the immediately
preceding Plan Year or in the case of the first Plan Year, the last day of such
Plan Year.

 

(e) “Top-Heavy Group” means the Required Aggregation Group, if as of the
applicable Determination Date, the sum of the present value of the cumulative
Accrued Benefits for Key Employees under all defined benefit plans included in
the Required Aggregation Group plus the aggregate of the accounts of Key
Employees under all defined contribution plans included in the Required
Aggregation Group exceeds sixty percent (60%) of the sum of the present value of
the cumulative Accrued Benefits for all Participants under all such defined
benefit plans plus the aggregate accounts for all Participants under all such
defined contribution plans.

 

16.08 Excluded Participants

 

The provisions of this Article do not apply with respect to any Participant
included in a unit of Participants covered by a collective bargaining agreement
unless the application of this Article has been agreed upon with the collective
bargaining agent.

 

Article XVI/127



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF:

 

Employer has caused these presents to be duly executed in its name and behalf by
its officers hereunto authorized, as of the                          day of
February, 2002.

 

THREE RIVERS BANK AND TRUST COMPANY

By:

 

--------------------------------------------------------------------------------

Its:

 

--------------------------------------------------------------------------------

 

 

 

Article XVI/128